      Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 1 of 108


                                                          APPEAL,CLOSED,JURY,TYPE−B
                              U.S. District Court
                   District of Columbia (Washington, DC)
              CIVIL DOCKET FOR CASE #: 1:17−cv−02136−RJL

ATCHLEY et al v. ASTRAZENECA UK LIMITED et al       Date Filed: 10/17/2017
Assigned to: Judge Richard J. Leon                  Date Terminated: 07/20/2020
Cause: 18:2331 Anti−terrorism Act                   Jury Demand: Plaintiff
                                                    Nature of Suit: 360 P.I.: Other
                                                    Jurisdiction: Federal Question
Plaintiff
JOSHUA ATCHLEY                         represented by Andrew Edward Goldsmith
                                                      KELLOGG, HANSEN, TODD, FIGEL &
                                                      FREDERICK, P.L.L.C.
                                                      1615 M Street, NW
                                                      Suite 400
                                                      Washington, DC 20036
                                                      (202) 326−7945
                                                      Fax: (202) 326−7999
                                                      Email: agoldsmith@kellogghansen.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                    David Charles Frederick
                                                    KELLOGG, HANSEN, TODD, FIGEL &
                                                    FREDERICK, P.L.L.C.
                                                    1615 M Street, NW
                                                    Suite 400
                                                    Washington, DC 20036
                                                    (202) 326−7951
                                                    Fax: (202) 326−7999
                                                    Email: dfrederick@kellogghansen.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Joshua Daniel Branson
                                                    KELLOGG, HANSEN, TODD, FIGEL &
                                                    FREDERICK, P.L.L.C.
                                                    1615 M Street, NW
                                                    Suite 400
                                                    Washington, DC 20036
                                                    (202) 326−7944
                                                    Fax: (202) 326−7999
                                                    Email: jbranson@kellogghansen.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Matthew M. Duffy
                                                    KELLOGG, HANSEN, TODD, FIGEL &


                                                                                            1
Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 2 of 108


                                           FREDERICK, P.L.L.C.
                                           1615 M Street, NW
                                           Suite 400
                                           Washington, DC 20036
                                           (202) 326−7922
                                           Fax: (202) 326−7999
                                           Email: mduffy@kellogghansen.com
                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           Ryan R. Sparacino
                                           SPARACINO PLLC
                                           1920 L Street, NW
                                           Suite 535
                                           Washington, DC 20036
                                           (202) 629−3530
                                           Fax: (202) 629−3658
                                           Email: ryan.sparacino@sparacinopllc.com
                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           Thomas Graham Schultz
                                           KELLOGG, HANSEN, TODD, FIGEL &
                                           FREDERICK, P.L.L.C.
                                           1615 M Street, NW
                                           Suite 400
                                           Washington, DC 20036
                                           (202) 326−7965
                                           Fax: (202) 326−7999
                                           Email: tschultz@kellogghansen.com
                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           G. Derek Andreson
                                           BROWN RUDNICK LLP
                                           601 Thirteenth Street, NW
                                           Suite 600
                                           Washington, DC 20005
                                           202−536−1732
                                           Email: dandreson@brownrudnick.com
                                           TERMINATED: 09/02/2018

                                           Nicholas O. Hunter
                                           KELLOGG, HANSEN, TODD, FIGEL &
                                           FREDERICK, P.L.L.C.
                                           1615 M Street, NW
                                           Suite 400
                                           Washington, DC 20036
                                           (202) 326−7954
                                           Fax: (202) 326−7999
                                           Email: nhunter@kellogghansen.com
                                           TERMINATED: 09/02/2018


                                                                                     2
      Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 3 of 108



Plaintiff
ELISSA ATCHLEY                       represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
JOHN ARAGON, SR.                     represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              3
      Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 4 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
BRIAN BEAUMONT                       represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              4
      Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 5 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
DEMPSEY BENNETT                      represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              5
      Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 6 of 108



Plaintiff
BRANDEAUX CAMPBELL                   represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
ANGIE CAPRA                          represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              6
      Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 7 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
ANTHONY CAPRA, SR.                   represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              7
      Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 8 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
SHARON CAPRA                         represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              8
      Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 9 of 108



Plaintiff
MARK CAPRA                           represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
VICTORIA CAPRA                       represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              9
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 10 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
A. C.                                represented by Andrew Edward Goldsmith
a minor                                             (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              10
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 11 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
J. C.                                represented by Andrew Edward Goldsmith
a minor                                             (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              11
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 12 of 108



Plaintiff
S. C.                                represented by Andrew Edward Goldsmith
a minor                                             (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
DANIELLE CAPRA                       represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              12
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 13 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
EMILY CAPRA                          represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              13
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 14 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
JACOB CAPRA                          represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              14
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 15 of 108



Plaintiff
JOANNA CAPRA                         represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
JOSEPH CAPRA                         represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              15
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 16 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
JULIA−ANNE CAPRA                     represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              16
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 17 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
MICHAEL CAPRA                        represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              17
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 18 of 108



Plaintiff
RACHEL LEE                           represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
SARAH JOHNSON                        represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              18
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 19 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
SALLY CHAND                          represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              19
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 20 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
MICHAEL CHAND, JR.                   represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              20
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 21 of 108



Plaintiff
CHISTINA MAHON                       represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
RYAN CHAND                           represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              21
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 22 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
BRENDA CHAND                         represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              22
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 23 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
KARA CONNELLY                        represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              23
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 24 of 108



Plaintiff
JEAN DAMMANN                         represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
MARK DAMMANN                         represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              24
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 25 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
KEVIN CONNELLY                       represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              25
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 26 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
JIMMY CONNOLLY                       represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              26
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 27 of 108



Plaintiff
MELISSA DOHENY                       represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
KATHY KUGLER                         represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              27
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 28 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
ROBERT KUGLER                        represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              28
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 29 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
AMY RITCHIE                          represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              29
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 30 of 108



Plaintiff
DREW EDWARDS                         represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
DONIELLE EDWARDS                     represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              30
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 31 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
MICHAEL ADAM EMORY                   represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              31
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 32 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
MARIA DE LA LUZ VILLA                represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              32
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 33 of 108



Plaintiff
BOBBY EMORY                          represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
TANYA EVRARD                         represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              33
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 34 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
JACOB HARBIN                         represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              34
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 35 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
ELIJAH HARBIN                        represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              35
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 36 of 108



Plaintiff
ESTHER TATE                          represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
LEASA DOLLAR                         represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              36
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 37 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
EUGENE DELOZIER                      represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              37
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 38 of 108




                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
BILLY JOHNSON                        represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                                              38
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 39 of 108



Plaintiff
BRIDGET JUNEAU                       represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
ALL PLAINTIFFS                       represented by Andrew Edward Goldsmith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson

                                                                              39
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 40 of 108


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 G. Derek Andreson
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

                                                 Nicholas O. Hunter
                                                 (See above for address)
                                                 TERMINATED: 09/02/2018

Plaintiff
GARY HUFFMAN                         represented by Andrew Edward Goldsmith
TERMINATED: 10/26/2018                              (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              40
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 41 of 108



Plaintiff
KAREN HUFFMAN                        represented by Andrew Edward Goldsmith
TERMINATED: 10/26/2018                              (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Plaintiff
TORIE MURPHY                         represented by Andrew Edward Goldsmith
TERMINATED: 10/26/2018                              (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              41
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 42 of 108



Plaintiff
ESTATE OF JASON HUFFMAN              represented by Andrew Edward Goldsmith
TERMINATED: 10/26/2018                              (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas Graham Schultz
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Plaintiff
LORI SILVERI                         represented by Andrew Edward Goldsmith
TERMINATED: 12/31/2018                              (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 David Charles Frederick
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Daniel Branson
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew M. Duffy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ryan R. Sparacino
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                                              42
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 43 of 108




                                                   Thomas Graham Schultz
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED


V.
Defendant
ASTRAZENECA UK LIMITED               represented by Kenneth Leonard Wainstein
                                                    DAVIS POLK & WARDWELL LLP
                                                    901 15th Street, NW
                                                    Washington, DC 20005
                                                    (202) 962−7141
                                                    Fax: (202) 962−7099
                                                    Email: ken.wainstein@davispolk.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Neil Harvey MacBride
                                                   DAVIS POLK & WARDWELL LLP
                                                   901 15th Street, NW
                                                   Washington, DC 20005
                                                   (202) 962−7030
                                                   Fax: (202) 962−7118
                                                   Email: neil.macbride@davispolk.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Paul S. Mishkin
                                                   DAVIS POLK & WARDWELL LLP
                                                   450 Lexington Avenue
                                                   New York, NY 10017
                                                   212−450−4000
                                                   Email: paul.mishkin@davispolk.com
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

Defendant
ASTRAZENECA                          represented by Kenneth Leonard Wainstein
PHARMACEUTICALS LP                                  (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Neil Harvey MacBride
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Paul S. Mishkin
                                                   (See above for address)

                                                                                         43
    Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 44 of 108


                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

Defendant
GE HEALTHCARE USA HOLDING           represented by David J. Weiner
LLC                                                ARNOLD & PORTER KAYE SCHOLER
                                                   LLP
                                                   601 Massachusetts Ave., NW
                                                   Washington, DC 20001
                                                   202−942−6702
                                                   Email: david.weiner@arnoldporter.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                 John B. Bellinger , III
                                                 ARNOLD & PORTER KAYE SCHOLER
                                                 LLP
                                                 601 Massachusetts Ave, NW
                                                 Washington, DC 20001
                                                 (202) 942−6599
                                                 Fax: (202) 942−5999
                                                 Email: john.bellinger@apks.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Robert Reeves Anderson
                                                 ARNOLD & PORTER KAYE SCHOLER
                                                 LLP
                                                 1144 Fifteenth Street
                                                 Suite 3100
                                                 Denver, CO 80202
                                                 303−863−2325
                                                 Email: reeves.anderson@arnoldporter.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Robert Adam DeRise
                                                 ARNOLD & PORTER KAYE SCHOLER
                                                 LLP
                                                 601 Massachusetts Ave, NW
                                                 Washington, DC 20001
                                                 (202) 942−6029
                                                 Fax: (202) 942−5999
                                                 Email: robert.derise@apks.com
                                                 TERMINATED: 08/30/2019

Defendant
GE MEDICAL SYSTEMS                  represented by David J. Weiner
INFORMATION TECHNOLOGIES,                          (See above for address)
INC.                                               LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED


                                                                                           44
    Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 45 of 108




                                                John B. Bellinger , III
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Robert Reeves Anderson
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Robert Adam DeRise
                                                (See above for address)
                                                TERMINATED: 08/30/2019

Defendant
GE MEDICAL SYSTEMS                  represented by David J. Weiner
INFORMATION TECHNOLOGIES                           (See above for address)
GMBH                                               LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                John B. Bellinger , III
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Robert Reeves Anderson
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Robert Adam DeRise
                                                (See above for address)
                                                TERMINATED: 08/30/2019

Defendant
JOHNSON & JOHNSON                   represented by Alex Young K. Oh
                                                   PAUL, WEISS, RIFKIND, WHARTON &
                                                   GARRISON LLP
                                                   2001 K Street NW
                                                   Washington, DC 20006
                                                   (202) 223−7334
                                                   Fax: (202) 204−7375
                                                   Email: aoh@paulweiss.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Kannon K. Shanmugam
                                                PAUL, WEISS, RIFKIND, WHARTON &
                                                GARRISON LLP
                                                2001 K Street, NW


                                                                                 45
    Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 46 of 108


                                                Washington, DC 20006
                                                (202) 223−7300
                                                Fax: (202) 223−7420
                                                Email: kshanmugam@paulweiss.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jeh Charles Johnson
                                                PAUL, WEISS, RIFKIND, WHARTON &
                                                GARRISON LLP
                                                2001 K Street NW
                                                Washington, DC 20006
                                                (202) 273−3093
                                                Fax: (202) 223−7420
                                                Email: JJohnson@paulweiss.com
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                John F. Baughman
                                                PAUL, WEISS, RIFKIND, WHARTON &
                                                GARRISON LLP
                                                1285 Avenue of the Americas
                                                New York, NY 10019
                                                (212) 373−3021
                                                Fax: (212) 492−0021
                                                Email: jbaughman@paulweiss.com
                                                TERMINATED: 04/23/2020
                                                PRO HAC VICE

Defendant
CILAG GMBH INTERNATIONAL            represented by Alex Young K. Oh
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Kannon K. Shanmugam
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jeh Charles Johnson
                                                (See above for address)
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                John F. Baughman
                                                (See above for address)
                                                TERMINATED: 04/23/2020
                                                PRO HAC VICE

Defendant


                                                                                  46
    Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 47 of 108


ETHICON ENDO−SURGERY, LLC           represented by Alex Young K. Oh
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Kannon K. Shanmugam
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jeh Charles Johnson
                                                (See above for address)
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                John F. Baughman
                                                (See above for address)
                                                TERMINATED: 04/23/2020
                                                PRO HAC VICE

Defendant
ETHICON, INC.                       represented by Alex Young K. Oh
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Kannon K. Shanmugam
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jeh Charles Johnson
                                                (See above for address)
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                John F. Baughman
                                                (See above for address)
                                                TERMINATED: 04/23/2020
                                                PRO HAC VICE

Defendant
JANSSEN ORTHO LLC                   represented by Alex Young K. Oh
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Kannon K. Shanmugam
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED


                                                                             47
    Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 48 of 108




                                                Jeh Charles Johnson
                                                (See above for address)
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                John F. Baughman
                                                (See above for address)
                                                TERMINATED: 04/23/2020
                                                PRO HAC VICE

Defendant
JANSSEN PHARMACEUTICA N.V.          represented by Alex Young K. Oh
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Kannon K. Shanmugam
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jeh Charles Johnson
                                                (See above for address)
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                John F. Baughman
                                                (See above for address)
                                                TERMINATED: 04/23/2020
                                                PRO HAC VICE

Defendant
JOHNSON & JOHNSON (MIDDLE           represented by Alex Young K. Oh
EAST) INC.                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Kannon K. Shanmugam
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jeh Charles Johnson
                                                (See above for address)
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                John F. Baughman
                                                (See above for address)
                                                TERMINATED: 04/23/2020


                                                                             48
    Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 49 of 108


                                                PRO HAC VICE

Defendant
ORTHO BIOLOGICS LLC                 represented by Alex Young K. Oh
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Kannon K. Shanmugam
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jeh Charles Johnson
                                                (See above for address)
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                John F. Baughman
                                                (See above for address)
                                                TERMINATED: 04/23/2020
                                                PRO HAC VICE

Defendant
PFIZER INC.                         represented by Brian T. Gilmore
                                                   WILLIAMS & CONNOLLY LLP
                                                   725 12th St. NW
                                                   Washington, DC 20005
                                                   (202) 434−5707
                                                   Fax: (202) 434−5029
                                                   Email: bgilmore@wc.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Christopher Nicholas Manning
                                                WILLIAMS & CONNOLLY LLP
                                                725 12th St. NW
                                                Washington, DC 20005
                                                (202) 434−5121
                                                Fax: (202) 434−5029
                                                Email: cmanning@wc.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Joseph G Petrosinelli
                                                WILLIAMS & CONNOLLY LLP
                                                725 Twelfth Street NW
                                                Washington, DC 20005
                                                202−434−5547
                                                Email: jpetrosinelli@wc.com
                                                LEAD ATTORNEY


                                                                               49
    Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 50 of 108


                                                ATTORNEY TO BE NOTICED

                                                Melissa B. Collins
                                                WILLIAMS & CONNOLLY LLP
                                                725 12th St NW
                                                Washingtin, DC 20005
                                                202−434−5000
                                                Email: mcollins@wc.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Defendant
PFIZER ENTERPRISES SARL             represented by Brian T. Gilmore
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Christopher Nicholas Manning
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Joseph G Petrosinelli
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Melissa B. Collins
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Defendant
PFIZER PHARMACEUTICALS LLC          represented by Brian T. Gilmore
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Christopher Nicholas Manning
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Joseph G Petrosinelli
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Melissa B. Collins
                                                (See above for address)
                                                LEAD ATTORNEY


                                                                               50
    Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 51 of 108


                                                ATTORNEY TO BE NOTICED

Defendant
PHARMACIA & UPJOHN                  represented by Brian T. Gilmore
COMPANY LLC                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Christopher Nicholas Manning
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Joseph G Petrosinelli
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Melissa B. Collins
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Defendant
WYETH PHARMACEUTICALS INC.          represented by Brian T. Gilmore
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Christopher Nicholas Manning
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Joseph G Petrosinelli
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Melissa B. Collins
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Defendant
F. HOFFMANN−LA ROCHE LTD.           represented by Beth Susan Brinkmann
                                                   COVINGTON & BURLING, LLP
                                                   One CityCenter
                                                   850 10th St NW
                                                   Washington, DC 20001
                                                   202−662−5312

                                                                               51
    Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 52 of 108


                                                 Email: bbrinkmann@cov.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 David M. Zionts
                                                 COVINGTON & BURLING LLP
                                                 850 Tenth Street, NW
                                                 One City Center
                                                 Washington, DC 20001
                                                 (202) 662−5987
                                                 Fax: (202) 778−5987
                                                 Email: dzionts@cov.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 John Edward Hall
                                                 COVINGTON & BURLING LLP
                                                 One CityCenter
                                                 850 Tenth Street NW
                                                 Washington, DC 20001
                                                 202−662−5104
                                                 Fax: 202−778−5104
                                                 Email: jhall@cov.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Lanny A. Breuer
                                                 COVINGTON & BURLING
                                                 850 10th St, NW
                                                 Washington, DC 20001
                                                 202−662−5674
                                                 Email: lbreuer@cov.com
                                                 TERMINATED: 12/11/2017

Defendant
GENENTECH, INC.                     represented by David W. Bowker
                                                   WILMER CUTLER PICKERING HALE
                                                   & DORR LLP
                                                   1875 Pennsylvania Ave., NW
                                                   Suite 400E
                                                   Washington, DC 20006
                                                   (202) 663−6558
                                                   Fax: (202) 663−6363
                                                   Email: david.bowker@wilmerhale.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                 Patrick Joseph Carome
                                                 WILMER CUTLER PICKERING HALE
                                                 & DORR LLP
                                                 1875 Pennsylvania Avenue NW
                                                 Washington, DC 20006

                                                                                        52
     Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 53 of 108


                                                         (202) 663−6610
                                                         Fax: (202) 663−6363
                                                         Email: patrick.carome@wilmerhale.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Carl J. Nichols
                                                         WILMER CUTLER PICKERING HALE
                                                         & DORR LLP
                                                         1875 Pennsylvania Avenue NW
                                                         Washington, DC 20006
                                                         (202) 663−6226
                                                         Fax: (202) 663−6363
                                                         Email: carl.nichols@wilmerhale.com
                                                         TERMINATED: 09/11/2019

Defendant
HOFFMANN−LA ROCHE INC.                     represented by David W. Bowker
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                         Patrick Joseph Carome
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Carl J. Nichols
                                                         (See above for address)
                                                         TERMINATED: 09/11/2019

Defendant
FOREIGN DEFENDANTS                         represented by John B. Bellinger , III
AstraZeneca UK Limited, GE Medical                        (See above for address)
Systems Information Technologies                          LEAD ATTORNEY
GmBH, Cilag GmbH International,                           ATTORNEY TO BE NOTICED
Janssen Pharmaceutica NV, Pfizer
Enterprises SARL, and F. Hoffmann−La
Roche Ltd

Defendant
DOMESTIC DEFENDANTS                        represented by John B. Bellinger , III
AstraZeneca Pharmaceuticals, LP, GE                       (See above for address)
Healthcare USA                                            LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED


 Date Filed    #    Page Docket Text
 10/17/2017     1         COMPLAINT against ALL DEFENDANTS with Jury Demand ( Filing fee $
                          400 receipt number 0090−5162217) filed by JIMMY CONNOLLY, KEVIN


                                                                                                53
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 54 of 108



                   CONNELLY, MICHAEL CAPRA, ANGIE CAPRA, CHISTINA MAHON,
                   JOANNA CAPRA, EMILY CAPRA, JACOB HARBIN, RYAN CHAND,
                   JULIA−ANNE CAPRA, MARK CAPRA, MARK DAMMANN, KATHY
                   KUGLER, VICTORIA CAPRA, EUGENE DELOZIER, KARA CONNELLY,
                   BRIDGET JUNEAU, DONIELLE EDWARDS, A. C., MARIA DE LA LUZ
                   VILLA, DANIELLE CAPRA, ELIJAH HARBIN, JOSEPH CAPRA, ELISSA
                   ATCHLEY, JACOB CAPRA, JOSHUA ATCHLEY, JEAN DAMMANN,
                   MICHAEL CHAND, JR, BRENDA CHAND, MICHAEL ADAM EMORY, S.
                   C., BILLY JOHNSON, SALLY CHAND, BOBBY EMORY, RACHEL LEE,
                   ESTHER TATE, J. C., SARAH JOHNSON, BRANDEAUX CAMPBELL,
                   JOHN ARAGON, SR, ROBERT KUGLER, SHARON CAPRA, LEASA
                   DOLLAR, ANTHONY CAPRA, SR, DREW EDWARDS, BRIAN
                   BEAUMONT, MELISSA DOHENY, AMY RITCHIE, TANYA EVRARD,
                   DEMPSEY BENNETT. (Attachments: # 1 Civil Cover Sheet, # 2 Summons
                   AstraZeneca UK Limited, # 3 Summons AstraZeneca Pharmaceuticals LP, # 4
                   Summons Cilag GmbH International, # 5 Summons Ethicon Endo−Surgery,
                   LLC, # 6 Summons Ethicon, Inc., # 7 Summons F. Hoffmann−La Roche Ltd.,
                   # 8 Summons GE Healthcare USA Holding LLC, # 9 Summons GE Medical
                   Systems Information Technologies GmbH, # 10 Summons GE Medical
                   Systems Information Technologies, Inc., # 11 Summons Genentech, Inc., # 12
                   Summons Hoffmann−La Roche Inc., # 13 Summons Johnson & Johnson
                   (Middle East) Inc., # 14 Summons Janssen Ortho LLC, # 15 Summons Janssen
                   Pharmaceutica N.V., # 16 Summons Johnson & Johnson, # 17 Summons Ortho
                   Biologics LLC, # 18 Summons Pfizer Enterprises SARL, # 19 Summons Pfizer
                   Inc., # 20 Summons Pfizer Pharmaceuticals LLC, # 21 Summons Pharmacia &
                   Upjohn Company LLC, # 22 Summons Wyeth Pharmaceuticals
                   Inc.)(Frederick, David) Modified on 10/19/2017 (md). (Entered: 10/17/2017)
10/17/2017   2     NOTICE of Appearance by Joshua Daniel Branson on behalf of All Plaintiffs
                   (Branson, Joshua) (Entered: 10/17/2017)
10/17/2017   3     Ex Parte MOTION Waiver of Local Civil Rule 5.1(c) by JOHN ARAGON,
                   SR, ELISSA ATCHLEY, JOSHUA ATCHLEY, BRIAN BEAUMONT,
                   DEMPSEY BENNETT, A. C., J. C., S. C., BRANDEAUX CAMPBELL,
                   ANGIE CAPRA, ANTHONY CAPRA, SR, DANIELLE CAPRA, EMILY
                   CAPRA, JACOB CAPRA, JOANNA CAPRA, JOSEPH CAPRA,
                   JULIA−ANNE CAPRA, MARK CAPRA, MICHAEL CAPRA, SHARON
                   CAPRA, VICTORIA CAPRA, BRENDA CHAND, MICHAEL CHAND, JR,
                   RYAN CHAND, SALLY CHAND, KARA CONNELLY, KEVIN
                   CONNELLY, JIMMY CONNOLLY, JEAN DAMMANN, MARK
                   DAMMANN, MARIA DE LA LUZ VILLA, EUGENE DELOZIER,
                   MELISSA DOHENY, LEASA DOLLAR, DONIELLE EDWARDS, DREW
                   EDWARDS, BOBBY EMORY, MICHAEL ADAM EMORY, TANYA
                   EVRARD, ELIJAH HARBIN, JACOB HARBIN, BILLY JOHNSON,
                   SARAH JOHNSON, BRIDGET JUNEAU, KATHY KUGLER, ROBERT
                   KUGLER, RACHEL LEE, CHISTINA MAHON, AMY RITCHIE, ESTHER
                   TATE (Attachments: # 1 Text of Proposed Order)(Frederick, David) (Entered:
                   10/17/2017)
10/18/2017   4     NOTICE of Appearance by Andrew Edward Goldsmith on behalf of All
                   Plaintiffs (Goldsmith, Andrew) (Entered: 10/18/2017)
10/18/2017         Case Assigned to Judge Richard J. Leon. (md) (Entered: 10/19/2017)


                                                                                                54
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 55 of 108



10/19/2017    5    SUMMONS (21) Issued Electronically as to ASTRAZENECA
                   PHARMACEUTICALS LP, ASTRAZENECA UK LIMITED, CILAG GMBH
                   INTERNATIONAL, ETHICON ENDO−SURGERY, LLC, ETHICON, INC.,
                   F. HOFFMANN−LA ROCHE LTD., GE HEALTHCARE USA HOLDING
                   LLC, GE MEDICAL SYSTEMS INFORMATION TECHNOLOGIES GMBH,
                   GE MEDICAL SYSTEMS INFORMATION TECHNOLOGIES, INC.,
                   GENENTECH, INC., HOFFMANN−LA ROCHE INC., JANSSEN ORTHO
                   LLC, JANSSEN PHARMACEUTICA N.V., JOHNSON & JOHNSON,
                   JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS
                   LLC, PFIZER ENTERPRISES SARL, PFIZER INC., PFIZER
                   PHARMACEUTICALS LLC, PHARMACIA & UPJOHN COMPANY LLC,
                   WYETH PHARMACEUTICALS INC.. (Attachments: # 1 Notice of Consent)
                   (md) (Entered: 10/19/2017)
10/23/2017         MINUTE ORDER granting 3 Plaintiffs' Ex Parte Motion for Waiver of Local
                   Civil Rule 5.1(c). It is hereby ORDERED that the Motion is GRANTED. It is
                   further ORDERED that: (1) plaintiffs are excused from publicly filing their
                   residence address information with their complaint in accordance with Local
                   Civil Rule 5.1(c); and (2) plaintiffs shall file under seal a list containing the
                   names and full residential addresses of all plaintiffs within 30 days of this
                   Order. SO ORDERED. Signed by Judge Richard J. Leon on 10/23/2017.
                   (lcrjl2) (Entered: 10/23/2017)
10/24/2017    6    NOTICE of Appearance by Nicholas O. Hunter on behalf of All Plaintiffs
                   (Hunter, Nicholas) (Entered: 10/24/2017)
10/24/2017    7    NOTICE of Appearance by Thomas Graham Schultz on behalf of All Plaintiffs
                   (Schultz, Thomas) (Entered: 10/24/2017)
10/25/2017    8    NOTICE of Appearance by G. Derek Andreson on behalf of All Plaintiffs
                   (Andreson, G.) (Entered: 10/25/2017)
10/25/2017    9    NOTICE of Appearance by Ryan R. Sparacino on behalf of All Plaintiffs
                   (Sparacino, Ryan) (Entered: 10/25/2017)
11/06/2017   10    NOTICE of Appearance by Alex Young K. Oh on behalf of ETHICON, INC.,
                   JANSSEN ORTHO LLC, JOHNSON & JOHNSON, JOHNSON & JOHNSON
                   (MIDDLE EAST) INC., ORTHO BIOLOGICS LLC (Oh, Alex) (Entered:
                   11/06/2017)
11/06/2017   11    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− John F.
                   Baughman, :Firm− Paul, Weiss, Rifkind, Wharton & Garrison LLP, :Address−
                   1285 Avenue of the Americas, New York, NY 10019. Phone No. −
                   212−373−3000. Fax No. − 212−757−3990 Filing fee $ 100, receipt number
                   0090−5192319. Fee Status: Fee Paid. by ETHICON, INC., JANSSEN ORTHO
                   LLC, JOHNSON & JOHNSON, JOHNSON & JOHNSON (MIDDLE EAST)
                   INC., ORTHO BIOLOGICS LLC (Attachments: # 1 Declaration of John F.
                   Baughman, # 2 Text of Proposed Order)(Oh, Alex) (Entered: 11/06/2017)
11/06/2017   12    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by ETHICON, INC., JANSSEN ORTHO LLC, JOHNSON
                   & JOHNSON, JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO
                   BIOLOGICS LLC (Oh, Alex) (Entered: 11/06/2017)
11/06/2017   13


                                                                                                       55
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 56 of 108



                   NOTICE of Appearance by Carl J. Nichols on behalf of GENENTECH, INC.,
                   HOFFMANN−LA ROCHE INC. (Nichols, Carl) (Entered: 11/06/2017)
11/06/2017   14    Corporate Disclosure Statement by HOFFMANN−LA ROCHE INC.. (Nichols,
                   Carl) (Entered: 11/06/2017)
11/06/2017   15    Corporate Disclosure Statement by GENENTECH, INC.. (Nichols, Carl)
                   (Entered: 11/06/2017)
11/06/2017   16    NOTICE of Appearance by Joseph G Petrosinelli on behalf of PFIZER INC.,
                   PFIZER PHARMACEUTICALS LLC, PHARMACIA & UPJOHN
                   COMPANY LLC, WYETH PHARMACEUTICALS INC. (Petrosinelli,
                   Joseph) (Entered: 11/06/2017)
11/06/2017   17    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by PFIZER INC., PFIZER PHARMACEUTICALS LLC,
                   PHARMACIA & UPJOHN COMPANY LLC, WYETH
                   PHARMACEUTICALS INC. (Petrosinelli, Joseph) (Entered: 11/06/2017)
11/06/2017   18    NOTICE of Appearance by Neil Harvey MacBride on behalf of
                   ASTRAZENECA PHARMACEUTICALS LP (MacBride, Neil) (Entered:
                   11/06/2017)
11/06/2017   19    WITHDRAWN PURSUANT TO STIPULATION FILED ON
                   11/14/2017.....MOTION for Extension of Time to Respond to Plaintiffs'
                   Complaint on behalf of all Served Defendants by ETHICON, INC., JANSSEN
                   ORTHO LLC, JOHNSON & JOHNSON, JOHNSON & JOHNSON (MIDDLE
                   EAST) INC., ORTHO BIOLOGICS LLC (Attachments: # 1 Text of Proposed
                   Order)(Oh, Alex) Modified on 11/15/2017 (jth). (Entered: 11/06/2017)
11/07/2017   20    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   ASTRAZENECA PHARMACEUTICALS LP served on 10/23/2017, answer
                   due 11/13/2017; ETHICON ENDO−SURGERY, LLC served on 10/23/2017,
                   answer due 11/13/2017; ETHICON, INC. served on 10/20/2017, answer due
                   11/10/2017; GE HEALTHCARE USA HOLDING LLC served on 10/23/2017,
                   answer due 11/13/2017; GE MEDICAL SYSTEMS INFORMATION
                   TECHNOLOGIES, INC. served on 10/20/2017, answer due 11/10/2017;
                   GENENTECH, INC. served on 10/20/2017, answer due 11/10/2017;
                   HOFFMANN−LA ROCHE INC. served on 10/20/2017, answer due
                   11/10/2017; JANSSEN ORTHO LLC served on 10/23/2017, answer due
                   11/13/2017; JOHNSON & JOHNSON served on 10/20/2017, answer due
                   11/10/2017; JOHNSON & JOHNSON (MIDDLE EAST) INC. served on
                   10/20/2017, answer due 11/10/2017; ORTHO BIOLOGICS LLC served on
                   10/23/2017, answer due 11/13/2017; PFIZER INC. served on 10/23/2017,
                   answer due 11/13/2017; PFIZER PHARMACEUTICALS LLC served on
                   10/23/2017, answer due 11/13/2017; PHARMACIA & UPJOHN COMPANY
                   LLC served on 10/23/2017, answer due 11/13/2017; WYETH
                   PHARMACEUTICALS INC. served on 10/23/2017, answer due 11/13/2017
                   (Branson, Joshua) (Entered: 11/07/2017)
11/07/2017   21    NOTICE of Appearance by John B. Bellinger, III on behalf of GE
                   HEALTHCARE USA HOLDING LLC, GE MEDICAL SYSTEMS
                   INFORMATION TECHNOLOGIES, INC. (Bellinger, John) (Entered:
                   11/07/2017)


                                                                                             56
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 57 of 108



11/07/2017   22    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by GE HEALTHCARE USA HOLDING LLC, GE
                   MEDICAL SYSTEMS INFORMATION TECHNOLOGIES, INC. (Bellinger,
                   John) (Entered: 11/07/2017)
11/07/2017   23    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests as Amended by PFIZER INC., PFIZER
                   PHARMACEUTICALS LLC, PHARMACIA & UPJOHN COMPANY LLC,
                   WYETH PHARMACEUTICALS INC. (Petrosinelli, Joseph) (Entered:
                   11/07/2017)
11/07/2017   24    Memorandum in opposition to re 19 MOTION for Extension of Time to
                   Respond to Plaintiffs' Complaint on behalf of all Served Defendants filed by
                   ALL PLAINTIFFS. (Attachments: # 1 Text of Proposed Order, # 2 Exhibit
                   1)(Frederick, David) (Entered: 11/07/2017)
11/07/2017   25    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by ASTRAZENECA PHARMACEUTICALS LP
                   (MacBride, Neil) (Entered: 11/07/2017)
11/08/2017   26    NOTICE of Appearance by Alex Young K. Oh on behalf of ETHICON
                   ENDO−SURGERY, LLC (Oh, Alex) (Entered: 11/08/2017)
11/08/2017   27    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by ETHICON ENDO−SURGERY, LLC (Oh, Alex)
                   (Entered: 11/08/2017)
11/09/2017         MINUTE ORDER granting 11 Motion for Admission Pro Hac Vice. It is
                   hereby ORDERED that the Motion is GRANTED. Attorney John F. Baughman
                   is admitted pro hac vice in this matter. Signed by Judge Richard J. Leon on
                   11/09/2017. (lcrjl2) (Entered: 11/09/2017)
11/09/2017   28    REPLY to opposition to motion re 19 MOTION for Extension of Time to
                   Respond to Plaintiffs' Complaint on behalf of all Served Defendants (On behalf
                   of all Served Defendants) filed by GENENTECH, INC., HOFFMANN−LA
                   ROCHE INC.. (Nichols, Carl) (Entered: 11/09/2017)
11/14/2017   29    NOTICE of Appearance by Christopher Nicholas Manning on behalf of
                   PFIZER ENTERPRISES SARL, PFIZER INC., PFIZER
                   PHARMACEUTICALS LLC, PHARMACIA & UPJOHN COMPANY LLC,
                   WYETH PHARMACEUTICALS INC. (Manning, Christopher) (Entered:
                   11/14/2017)
11/14/2017   30    STIPULATION by CILAG GMBH INTERNATIONAL, ETHICON
                   ENDO−SURGERY, LLC, ETHICON, INC., JANSSEN ORTHO LLC,
                   JANSSEN PHARMACEUTICA N.V., JOHNSON & JOHNSON, JOHNSON
                   & JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS LLC. (Oh, Alex)
                   (Entered: 11/14/2017)
11/14/2017   31    Consent MOTION for Extension of Time to Respond to Plaintiffs' Complaint
                   by CILAG GMBH INTERNATIONAL, ETHICON ENDO−SURGERY, LLC,
                   ETHICON, INC., JANSSEN ORTHO LLC, JANSSEN PHARMACEUTICA
                   N.V., JOHNSON & JOHNSON, JOHNSON & JOHNSON (MIDDLE EAST)
                   INC., ORTHO BIOLOGICS LLC (Oh, Alex) (Entered: 11/14/2017)
11/14/2017

                                                                                                    57
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 58 of 108



                   MINUTE ORDER granting 31 Consent Motion for an Extension of Time for
                   Moving Defendants to Respond to Plaintiffs' Complaint. It is hereby
                   ORDERED that the Motion is GRANTED. The Moving Defendants shall have
                   up to and including February 5, 2018, to respond to plaintiffs' complaint.
                   Signed by Judge Richard J. Leon on 11/14/2017. (lcrjl2) (Entered: 11/14/2017)
11/14/2017   32    STANDING ORDER. Signed by Judge Richard J. Leon on 11/14/2017. (lcrjl2)
                   (Entered: 11/14/2017)
11/14/2017   33    MOTION for Leave to Serve Defendant F. Hoffmann−La Roche Ltd. Under
                   Federal Rule of Civil Procedure 4(f)(3) by ALL PLAINTIFFS (Attachments: #
                   1 Text of Proposed Order, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit
                   C)(Branson, Joshua) (Entered: 11/14/2017)
11/16/2017   34    NOTICE of Appearance by John Edward Hall on behalf of F.
                   HOFFMANN−LA ROCHE LTD. (Hall, John) (Entered: 11/16/2017)
11/16/2017   35    NOTICE of Appearance by Lanny A. Breuer on behalf of F.
                   HOFFMANN−LA ROCHE LTD. (Breuer, Lanny) (Entered: 11/16/2017)
11/16/2017   36    NOTICE of Appearance by David M. Zionts on behalf of F. HOFFMANN−LA
                   ROCHE LTD. (Zionts, David) (Entered: 11/16/2017)
11/16/2017   37    Memorandum in opposition to re 33 MOTION for Leave to Serve Defendant F.
                   Hoffmann−La Roche Ltd. Under Federal Rule of Civil Procedure 4(f)(3) filed
                   by F. HOFFMANN−LA ROCHE LTD.. (Attachments: # 1 Text of Proposed
                   Order, # 2 Affidavit of D. Zionts, # 3 Exhibit 1, # 4 Exhibit 2, # 5 Exhibit 3, #
                   6 Exhibit 4, # 7 Exhibit 5)(Zionts, David) (Entered: 11/16/2017)
11/16/2017   38    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by F. HOFFMANN−LA ROCHE LTD. (Zionts, David)
                   (Entered: 11/16/2017)
11/16/2017   39    NOTICE of Appearance by Alex Young K. Oh on behalf of CILAG GMBH
                   INTERNATIONAL, ETHICON ENDO−SURGERY, LLC, ETHICON, INC.,
                   JANSSEN ORTHO LLC, JANSSEN PHARMACEUTICA N.V., JOHNSON
                   & JOHNSON, JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO
                   BIOLOGICS LLC (Oh, Alex) (Entered: 11/16/2017)
11/16/2017   40    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by CILAG GMBH INTERNATIONAL, ETHICON
                   ENDO−SURGERY, LLC, ETHICON, INC., JANSSEN ORTHO LLC,
                   JANSSEN PHARMACEUTICA N.V., JOHNSON & JOHNSON, JOHNSON
                   & JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS LLC (Oh, Alex)
                   (Entered: 11/16/2017)
11/16/2017   41    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Jeh C. Johnson,
                   :Firm− Paul, Weiss, Rifkind, Wharton & Garrison LLP, :Address− 2001 K
                   Street, NW, Washington, DC, 20006−1047. Phone No. − (202) 223−7300. Fax
                   No. − (202) 223−7420 Filing fee $ 100, receipt number 0090−5209488. Fee
                   Status: Fee Paid. by CILAG GMBH INTERNATIONAL, ETHICON
                   ENDO−SURGERY, LLC, ETHICON, INC., JANSSEN ORTHO LLC,
                   JANSSEN PHARMACEUTICA N.V., JOHNSON & JOHNSON, JOHNSON
                   & JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS LLC
                   (Attachments: # 1 Declaration of Jeh C. Johnson, # 2 Text of Proposed


                                                                                                       58
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 59 of 108



                   Order)(Oh, Alex) (Entered: 11/16/2017)
11/20/2017   42    WAIVER OF SERVICE by ALL PLAINTIFFS. ASTRAZENECA UK
                   LIMITED waiver sent on 11/14/2017, answer due 2/12/2018; CILAG GMBH
                   INTERNATIONAL waiver sent on 11/14/2017, answer due 2/12/2018;
                   JANSSEN PHARMACEUTICA N.V. waiver sent on 11/14/2017, answer due
                   2/12/2018. (Branson, Joshua) (Entered: 11/20/2017)
11/20/2017   43    SEALED DOCUMENT filed by ALL PLAINTIFFS(This document is
                   SEALED and only available to authorized persons.)(Frederick, David)
                   (Entered: 11/20/2017)
11/21/2017   44    REPLY to opposition to motion re 33 MOTION for Leave to Serve Defendant
                   F. Hoffmann−La Roche Ltd. Under Federal Rule of Civil Procedure 4(f)(3)
                   filed by ALL PLAINTIFFS. (Attachments: # 1 Text of Proposed
                   Order)(Frederick, David) (Entered: 11/21/2017)
11/22/2017   45    NOTICE of Appearance by Patrick Joseph Carome on behalf of
                   GENENTECH, INC., HOFFMANN−LA ROCHE INC. (Carome, Patrick)
                   (Entered: 11/22/2017)
11/22/2017   46    NOTICE of Appearance by David W. Bowker on behalf of GENENTECH,
                   INC., HOFFMANN−LA ROCHE INC. (Bowker, David) (Entered:
                   11/22/2017)
11/22/2017   47    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests (Amended) by GENENTECH, INC. (Nichols, Carl)
                   (Entered: 11/22/2017)
11/22/2017   48    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests (Amended) by HOFFMANN−LA ROCHE INC. (Nichols,
                   Carl) (Entered: 11/22/2017)
11/22/2017         MINUTE ORDER granting 41 Motion for Leave to Appear Pro Hac Vice.
                   Signed by Judge Richard J. Leon on 11/22/2017. (lcrjl2) Modified on
                   11/25/2017 to reflect that this is a "Minute" Order. (jth) (Entered: 11/22/2017)
11/28/2017         MINUTE ORDER granting 33 Motion for Leave to Serve Defendant F.
                   Hoffmann−La Roche LTD. Under Federal Rule of Civil Procedure 4(f)(3).
                   Signed by Judge Richard J. Leon on 11/28/17. (lcrjl3) (Entered: 11/28/2017)
11/28/2017   49    WAIVER OF SERVICE by ALL PLAINTIFFS. GE MEDICAL SYSTEMS
                   INFORMATION TECHNOLOGIES GMBH waiver sent on 11/14/2017,
                   answer due 2/12/2018; PFIZER ENTERPRISES SARL waiver sent on
                   11/14/2017, answer due 2/12/2018. (Branson, Joshua) (Entered: 11/28/2017)
11/30/2017   50    NOTICE of Appearance by Neil Harvey MacBride on behalf of
                   ASTRAZENECA UK LIMITED (MacBride, Neil) (Entered: 11/30/2017)
11/30/2017   51    NOTICE of Appearance by Kenneth Leonard Wainstein on behalf of
                   ASTRAZENECA PHARMACEUTICALS LP, ASTRAZENECA UK
                   LIMITED (Wainstein, Kenneth) (Entered: 11/30/2017)
11/30/2017   52    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Paul S.
                   Mishkin, :Firm− Davis Polk & Wardwell LLP, :Address− 450 Lexington
                   Avenue, New York, NY 10017. Phone No. − 212−450−4000. Fax No. −


                                                                                                      59
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 60 of 108



                   212−701−5292 Filing fee $ 100, receipt number 0090−5227821. Fee Status:
                   Fee Paid. by ASTRAZENECA PHARMACEUTICALS LP, ASTRAZENECA
                   UK LIMITED (Attachments: # 1 Declaration of Paul S. Mishkin, # 2 Text of
                   Proposed Order)(MacBride, Neil) (Entered: 11/30/2017)
11/30/2017   53    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by ASTRAZENECA UK LIMITED (MacBride, Neil)
                   (Entered: 11/30/2017)
12/05/2017   54    Consent MOTION for Extension of Time to Respond to Plaintiffs' Complaint
                   by F. HOFFMANN−LA ROCHE LTD. (Attachments: # 1 Text of Proposed
                   Order)(Zionts, David) (Entered: 12/05/2017)
12/11/2017   55    NOTICE OF WITHDRAWAL OF APPEARANCE as to F. HOFFMANN−LA
                   ROCHE LTD.. Attorney Lanny A. Breuer terminated. (Breuer, Lanny)
                   (Entered: 12/11/2017)
12/11/2017         MINUTE ORDER granting 52 Motion for Leave for Paul S. Mishkin to
                   Appear Pro Hac Vice. Signed by Judge Richard J. Leon on 12/11/17. (lcrjl3)
                   (Entered: 12/11/2017)
12/11/2017         MINUTE ORDER granting 54 Motion for Extension of Time to Respond to
                   the Complaint. Set/Reset Deadlines: Defendant F. Hoffmann−La Roche Ltd's
                   response to Plaintiff's Complaint due by 2/5/2018. Signed by Judge Richard J.
                   Leon on 12/11/17. (lcrjl3) (Entered: 12/11/2017)
12/20/2017   56    AFFIDAVIT of Service on F. Hoffmann−La Roche Ltd. by ALL
                   PLAINTIFFS. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit
                   3)(Branson, Joshua) (Entered: 12/20/2017)
01/30/2018   57    Joint MOTION for Leave to File Excess Pages and to permit the filing of
                   consolidated memoranda as described herein in connection with forthcoming
                   motion to dismiss briefing, filed on behalf of all Parties by PFIZER
                   ENTERPRISES SARL, PFIZER INC., PFIZER PHARMACEUTICALS LLC,
                   PHARMACIA & UPJOHN COMPANY LLC, WYETH
                   PHARMACEUTICALS INC. (Attachments: # 1 Text of Proposed Order
                   Proposed Order)(Manning, Christopher) (Entered: 01/30/2018)
02/02/2018         MINUTE ORDER. Upon consideration of the parties Stipulation and Joint
                   Motion Regarding Motion to Dismiss Briefing 57 , it is hereby ORDERED that
                   the motion is GRANTED. It is further ORDERED that Defendants are
                   permitted file a joint memorandum of points and authorities, not to exceed 75
                   pages, to address Rule 12(b) grounds other than personal jurisdiction. Plaintiffs
                   memorandum in opposition shall not exceed 75 pages, and Defendants reply
                   memorandum shall not exceed 35 pages. Defendants are permitted to file an
                   additional joint memorandum of points and authorities, not to exceed 25 pages,
                   in support of dismissal for lack of personal jurisdiction under Rule 12(b)(2).
                   Plaintiffs memorandum in opposition also shall not exceed 25 pages, and the
                   Defendants reply memorandum shall not exceed 12 pages. Signed by Judge
                   Richard J. Leon on 2/2/18. (lcrjl3) (Entered: 02/02/2018)
02/05/2018   58    NOTICE of Appearance by Beth Susan Brinkmann on behalf of F.
                   HOFFMANN−LA ROCHE LTD. (Brinkmann, Beth) (Entered: 02/05/2018)
02/05/2018   59


                                                                                                       60
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 61 of 108



                   NOTICE of Appearance by David J. Weiner on behalf of GE HEALTHCARE
                   USA HOLDING LLC, GE MEDICAL SYSTEMS INFORMATION
                   TECHNOLOGIES GMBH, GE MEDICAL SYSTEMS INFORMATION
                   TECHNOLOGIES, INC. (Weiner, David) (Entered: 02/05/2018)
02/05/2018   60    NOTICE of Appearance by Robert Reeves Anderson on behalf of GE
                   HEALTHCARE USA HOLDING LLC, GE MEDICAL SYSTEMS
                   INFORMATION TECHNOLOGIES GMBH, GE MEDICAL SYSTEMS
                   INFORMATION TECHNOLOGIES, INC. (Anderson, Robert) (Entered:
                   02/05/2018)
02/05/2018   61    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by GE HEALTHCARE USA HOLDING LLC, GE
                   MEDICAL SYSTEMS INFORMATION TECHNOLOGIES GMBH, GE
                   MEDICAL SYSTEMS INFORMATION TECHNOLOGIES, INC. (Bellinger,
                   John) (Entered: 02/05/2018)
02/05/2018   62    NOTICE of Appearance by Robert Adam DeRise on behalf of GE
                   HEALTHCARE USA HOLDING LLC, GE MEDICAL SYSTEMS
                   INFORMATION TECHNOLOGIES GMBH, GE MEDICAL SYSTEMS
                   INFORMATION TECHNOLOGIES, INC. (DeRise, Robert) (Entered:
                   02/05/2018)
02/05/2018   63    MOTION to Dismiss by ASTRAZENECA UK LIMITED, CILAG GMBH
                   INTERNATIONAL, F. HOFFMANN−LA ROCHE LTD., GE MEDICAL
                   SYSTEMS INFORMATION TECHNOLOGIES GMBH, JANSSEN
                   PHARMACEUTICA N.V., PFIZER ENTERPRISES SARL (Attachments: # 1
                   Memorandum in Support, # 2 Declaration of John F. Baughman, # 3
                   Declaration of David M. Zionts, # 4 Declaration of Christopher N. Manning, #
                   5 Declaration of Paul S. Mishkin, # 6 Text of Proposed Order)(MacBride, Neil)
                   (Entered: 02/05/2018)
02/05/2018   64    MOTION to Dismiss by GENENTECH, INC., HOFFMANN−LA ROCHE
                   INC. (Attachments: # 1 Exhibit Index of Exhibits, # 2 Exhibit 2, # 3 Exhibit 3,
                   # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9
                   Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, #
                   14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit
                   18, # 19 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23
                   Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26 Exhibit 26, # 27 Exhibit 27,
                   # 28 Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # 31 Exhibit 31, # 32 Exhibit
                   32, # 33 Exhibit 33, # 34 Exhibit 34, # 35 Exhibit 35, # 36 Exhibit 36, # 37
                   Exhibit 37, # 38 Exhibit 38, # 39 Exhibit 39, # 40 Exhibit 40, # 41 Exhibit 41,
                   # 42 Exhibit 42, # 43 Exhibit 43, # 44 Exhibit 44, # 45 Exhibit 45, # 46 Exhibit
                   46, # 47 Exhibit 47, # 48 Exhibit 48, # 49 Exhibit 49, # 50 Exhibit 50, # 51
                   Exhibit 51, # 52 Exhibit 52, # 53 Exhibit 53, # 54 Exhibit 54, # 55 Exhibit 55,
                   # 56 Exhibit 56, # 57 Exhibit 57, # 58 Exhibit 58, # 59 Exhibit 59, # 60 Exhibit
                   60, # 61 Exhibit 61, # 62 Exhibit 62, # 63 Exhibit 63, # 64 Exhibit 64, # 65
                   Exhibit 65, # 66 Exhibit 66, # 67 Exhibit 67, # 68 Exhibit 68, # 69 Exhibit 69,
                   # 70 Exhibit 70, # 71 Exhibit 71, # 72 Exhibit 72, # 73 Exhibit 73, # 74 Exhibit
                   74, # 75 Exhibit 75, # 76 Exhibit 76, # 77 Exhibit 77, # 78 Exhibit 78, # 79
                   Text of Proposed Order)(Nichols, Carl) (Entered: 02/05/2018)
02/14/2018   65    STIPULATION and Joint Motion Regarding A First Amended Complaint and
                   Other Deadlines by ALL PLAINTIFFS. (Attachments: # 1 Text of Proposed

                                                                                                      61
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 62 of 108



                   Order)(Branson, Joshua) (Entered: 02/14/2018)
03/05/2018   66    Joint MOTION for Extension of Time to File Amended Complaint and Other
                   Deadlines (Re−Filing Dkt. No. 65) by ALL PLAINTIFFS (Attachments: # 1
                   Text of Proposed Order)(Branson, Joshua) (Entered: 03/05/2018)
03/12/2018         MINUTE ORDER granting 66 Motion for Extension of Time. Set/Reset
                   Deadlines: Amended Complaint due by 3/12/2018. It is hereby ORDERED
                   that, upon the filling of a First Amended Complaint, the parties will
                   meet−and−confer in good faith to set a proposed schedule for Defendants to
                   move to dismiss or otherwise respond to the First Amended Complaint. To the
                   extent Plaintiffs' First Amended Complaint asserts claims on behalf of new
                   Plaintiffs, Plaintiffs may comply with Local Rule 5.1(c) by filing under seal a
                   list containing the names and full residential addresses of all new Plaintiffs. It
                   is further ORDERED that the parties shall confer pursuant to Federal Rule of
                   Civil Procedure 26(f) and Local Civil Rule 16.3 within 30 days of Defendants
                   filing their motions to dismiss Plaintiffs' First Amended Complaint. Within
                   fourteen days of that meeting, counsel shall submit the materials required by
                   page 2 of the Court's November 14, 2017 Case Management Order. SO
                   ORDERED. Signed by Judge Richard J. Leon on 3/12/18. (lcrjl3) (Entered:
                   03/12/2018)
03/12/2018   67    AMENDED COMPLAINT against All Defendants with Jury Demand filed by
                   ALL PLAINTIFFS.(Frederick, David) (Entered: 03/12/2018)
03/12/2018   68    SEALED DOCUMENT filed by ALL PLAINTIFFS(This document is
                   SEALED and only available to authorized persons.)(Frederick, David)
                   (Entered: 03/12/2018)
03/22/2018   69    Joint MOTION for Extension of Time to File and Proposed Briefing Schedule
                   for Motion to Dismiss Briefing filed on behalf of all parties by CILAG GMBH
                   INTERNATIONAL, ETHICON ENDO−SURGERY, LLC, ETHICON, INC.,
                   JANSSEN ORTHO LLC, JANSSEN PHARMACEUTICA N.V., JOHNSON
                   & JOHNSON, JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO
                   BIOLOGICS LLC (Attachments: # 1 Text of Proposed Order)(Baughman,
                   John) (Entered: 03/22/2018)
03/26/2018         MINUTE ORDER granting 69 Motion for Extension of Time to Brief
                   Defendants' Motions to Dismiss Plaintiffs' First Amended Complaint. Set/Reset
                   Deadlines: Defendants' Motion to Dismiss on Rule 12(b) grounds other than
                   personal jurisdiction is due by 4/26/2018. That motion shall not exceed 90
                   pages. Defendants' Motion to Dismiss under Rule 12(b)(2) is also due by
                   4/26/2018. That motion shall not exceed 25 pages. Plaintiffs' Memoranda in
                   Opposition are due by 6/25/2018. Plaintiffs' memorandum in opposition to
                   Defendants' Motion to Dismiss on Rule 12(b) ground other than personal
                   jurisdiction shall not exceed 90 pages. Plaintiffs' memorandum in opposition to
                   Defendants' Motion to Dismiss under Rule 12(b)(2) shall not exceed 25 pages.
                   Defendants' Reply Memoranda are due by 8/9/2018. Defendants' reply
                   memorandum in support of its motion to dismiss on Rule 12(b) grounds other
                   than personal jurisdiction shall not exceed 45 pages. Defendants' reply
                   memorandum in support of its motion to dismiss under Rule 12(b)(2) shall not
                   exceed 12 pages. SO ORDERED. Signed by Judge Richard J. Leon on
                   3/26/18.(lcrjl3) (Entered: 03/26/2018)



                                                                                                        62
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 63 of 108



04/26/2018   70    MOTION to Dismiss by ASTRAZENECA UK LIMITED, CILAG GMBH
                   INTERNATIONAL, F. HOFFMANN−LA ROCHE LTD., GE MEDICAL
                   SYSTEMS INFORMATION TECHNOLOGIES GMBH, JANSSEN
                   PHARMACEUTICA N.V., PFIZER ENTERPRISES SARL (Attachments: # 1
                   Memorandum in Support, # 2 Declaration of John F. Baughman, # 3
                   Declaration of David M. Zionts, # 4 Declaration of Christopher N. Manning, #
                   5 Declaration of Paul S. Mishkin, # 6 Text of Proposed Order)(MacBride, Neil)
                   (Entered: 04/26/2018)
04/26/2018   71    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                   filed by ASTRAZENECA PHARMACEUTICALS LP, ASTRAZENECA UK
                   LIMITED, CILAG GMBH INTERNATIONAL, ETHICON
                   ENDO−SURGERY, LLC, ETHICON, INC., F. HOFFMANN−LA ROCHE
                   LTD., GE HEALTHCARE USA HOLDING LLC, GE MEDICAL SYSTEMS
                   INFORMATION TECHNOLOGIES GMBH, GE MEDICAL SYSTEMS
                   INFORMATION TECHNOLOGIES, INC., GENENTECH, INC.,
                   HOFFMANN−LA ROCHE INC., JANSSEN ORTHO LLC, JANSSEN
                   PHARMACEUTICA N.V., JOHNSON & JOHNSON, JOHNSON &
                   JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS LLC, PFIZER
                   ENTERPRISES SARL, PFIZER INC., PFIZER PHARMACEUTICALS LLC,
                   PHARMACIA & UPJOHN COMPANY LLC, WYETH
                   PHARMACEUTICALS INC. (This document is SEALED and only available
                   to authorized persons.) (Attachments: # 1 Exhibit, # 2 Text of Proposed Order,
                   # 3 Certificate of Service)(Zionts, David) (Entered: 04/26/2018)
04/26/2018   72    MOTION to Dismiss by GENENTECH, INC., HOFFMANN−LA ROCHE
                   INC. (Attachments: # 1 Memorandum in Support, # 2 Exhibit 2, # 3 Exhibit 3,
                   # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9
                   Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, #
                   14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit
                   18, # 19 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23
                   Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26 Exhibit 26, # 27 Exhibit 27,
                   # 28 Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # 31 Exhibit 31, # 32 Exhibit
                   32, # 33 Exhibit 33, # 34 Exhibit 34, # 35 Exhibit 35, # 36 Exhibit 36, # 37
                   Exhibit 37, # 38 Exhibit 38, # 39 Exhibit 39, # 40 Exhibit 40, # 41 Exhibit 41,
                   # 42 Exhibit 42, # 43 Exhibit 43, # 44 Exhibit 44, # 45 Exhibit 45, # 46 Exhibit
                   46, # 47 Exhibit 47, # 48 Exhibit 48, # 49 Exhibit 49, # 50 Exhibit 50, # 51
                   Exhibit 51, # 52 Exhibit 52, # 53 Exhibit 53, # 54 Exhibit 54, # 55 Exhibit 55,
                   # 56 Exhibit 56, # 57 Exhibit 57, # 58 Exhibit 58, # 59 Exhibit 59, # 60 Exhibit
                   60, # 61 Exhibit 61, # 62 Exhibit 62, # 63 Exhibit 63, # 64 Exhibit 64, # 65
                   Exhibit 65, # 66 Exhibit 66, # 67 Exhibit 67, # 68 Exhibit 68, # 69 Exhibit 69,
                   # 70 Exhibit 70, # 71 Exhibit 71, # 72 Exhibit 72, # 73 Exhibit 73, # 74 Exhibit
                   74, # 75 Exhibit 75, # 76 Exhibit 76, # 77 Exhibit 77, # 78 Exhibit 78, # 79
                   Exhibit 79, # 80 Exhibit 80, # 81 Exhibit 81, # 82 Exhibit 82, # 83 Exhibit 83,
                   # 84 Exhibit 84, # 85 Exhibit 85, # 86 Exhibit 86, # 87 Exhibit 87, # 88 Exhibit
                   88, # 89 Exhibit 89, # 90 Exhibit 90, # 91 Exhibit 91, # 92 Exhibit 92, # 93
                   Exhibit 93, # 94 Exhibit 94, # 95 Exhibit 95, # 96 Text of Proposed
                   Order)(Nichols, Carl) (Entered: 04/26/2018)
06/12/2018   73    MEET AND CONFER STATEMENT. (Attachments: # 1 Text of Proposed
                   Order / [Proposed] Scheduling Order)(Johnson, Jeh) (Entered: 06/12/2018)
06/12/2018   74


                                                                                                      63
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 64 of 108



                   MOTION to Stay Discovery by CILAG GMBH INTERNATIONAL,
                   ETHICON ENDO−SURGERY, LLC, ETHICON, INC., JANSSEN ORTHO
                   LLC, JANSSEN PHARMACEUTICA N.V., JOHNSON & JOHNSON,
                   JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS LLC
                   (Attachments: # 1 Memorandum in Support, # 2 Text of Proposed
                   Order)(Johnson, Jeh) (Entered: 06/12/2018)
06/22/2018         MINUTE ORDER. Upon consideration of 73 Joint Meet and Confer
                   Statement, is it hereby ORDERED that, in the event one or more of plaintiffs'
                   claims survives the motions to dismiss, within 30 days of the Court's ruling the
                   parties shall submit a supplemental Joint Meet and Confer Statement and
                   scheduling order pursuant to Local Civil Rule 16.3. SO ORDERED. Signed by
                   Judge Richard J. Leon on 6/22/2018. (lcrjl3) (Entered: 06/22/2018)
06/25/2018   75    RESPONSE re 70 MOTION to Dismiss filed by ALL PLAINTIFFS.
                   (Attachments: # 1 Text of Proposed Order)(Frederick, David) (Entered:
                   06/25/2018)
06/25/2018   76    RESPONSE re 72 MOTION to Dismiss filed by ALL PLAINTIFFS.
                   (Attachments: # 1 Exhibit Index, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5
                   Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Text of
                   Proposed Order)(Frederick, David) (Entered: 06/25/2018)
06/26/2018   77    RESPONSE re 74 MOTION to Stay Discovery filed by ALL PLAINTIFFS.
                   (Attachments: # 1 Exhibit A, # 2 Text of Proposed Order)(Frederick, David)
                   (Entered: 06/26/2018)
07/03/2018   78    REPLY to opposition to motion re 74 MOTION to Stay Discovery filed on
                   behalf of all defendants filed by CILAG GMBH INTERNATIONAL,
                   ETHICON ENDO−SURGERY, LLC, ETHICON, INC., JANSSEN ORTHO
                   LLC, JANSSEN PHARMACEUTICA N.V., JOHNSON & JOHNSON,
                   JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS
                   LLC. (Johnson, Jeh) (Entered: 07/03/2018)
07/09/2018         MINUTE ORDER. Upon consideration of 74 Motion to Stay Discovery, it is
                   hereby ORDERED that the motion is GRANTED, and discovery is STAYED
                   pending the Court's ruling on defendants' motions to dismiss. SO ORDERED.
                   Signed by Judge Richard J. Leon on 7/9/2018. (lcrjl3) (Entered: 07/09/2018)
07/26/2018   79    ENTERED IN ERROR.....NOTICE OF SUPPLEMENTAL AUTHORITY by
                   ALL PLAINTIFFS (Attachments: # 1 Exhibit A − Kaplan v. Central Bank of
                   the Islamic Republic of Iran)(Frederick, David) Modified on 7/27/2018 (zjf).
                   (Entered: 07/26/2018)
07/27/2018         NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 79 NOTICE
                   OF SUPPLEMENTAL AUTHORITY was entered in error and counsel was
                   instructed to refile said pleading as proper pleading. (Counsel should review
                   LCvR 5.1 (a) CORRESPONDENCE WITH THE COURT) (jf) (Entered:
                   07/27/2018)
07/27/2018   80    NOTICE OF SUPPLEMENTAL AUTHORITY by ALL PLAINTIFFS
                   (Attachments: # 1 Exhibit A − Kaplan v. Central Bank of the Islamic Republic
                   of Iran)(Frederick, David) (Entered: 07/27/2018)
08/01/2018   81


                                                                                                         64
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 65 of 108



                   RESPONSE re 80 NOTICE OF SUPPLEMENTAL AUTHORITY filed on
                   behalf of all defendants filed by GE HEALTHCARE USA HOLDING LLC,
                   GE MEDICAL SYSTEMS INFORMATION TECHNOLOGIES GMBH, GE
                   MEDICAL SYSTEMS INFORMATION TECHNOLOGIES, INC.. (Bellinger,
                   John) (Entered: 08/01/2018)
08/03/2018   82    NOTICE OF SUPPLEMENTAL AUTHORITY by ALL PLAINTIFFS
                   (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Frederick, David) (Entered:
                   08/03/2018)
08/09/2018   83    REPLY to opposition to motion re 70 MOTION to Dismiss filed by
                   ASTRAZENECA UK LIMITED, CILAG GMBH INTERNATIONAL, F.
                   HOFFMANN−LA ROCHE LTD., GE MEDICAL SYSTEMS
                   INFORMATION TECHNOLOGIES GMBH, JANSSEN PHARMACEUTICA
                   N.V., PFIZER ENTERPRISES SARL. (MacBride, Neil) (Entered: 08/09/2018)
08/09/2018   84    REPLY to opposition to motion re 72 MOTION to Dismiss , 70 MOTION to
                   Dismiss filed by GENENTECH, INC., HOFFMANN−LA ROCHE INC..
                   (Carome, Patrick) (Entered: 08/09/2018)
08/09/2018   85    RESPONSE re 82 NOTICE OF SUPPLEMENTAL AUTHORITY filed by
                   GENENTECH, INC., HOFFMANN−LA ROCHE INC.. (Carome, Patrick)
                   (Entered: 08/09/2018)
08/15/2018   86    NOTICE OF SUPPLEMENTAL AUTHORITY by ALL PLAINTIFFS
                   (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                   Exhibit E)(Frederick, David) (Entered: 08/15/2018)
08/22/2018   87    RESPONSE re 86 NOTICE OF SUPPLEMENTAL AUTHORITY filed on
                   behalf of all defendants filed by CILAG GMBH INTERNATIONAL,
                   ETHICON ENDO−SURGERY, LLC, ETHICON, INC., JANSSEN ORTHO
                   LLC, JANSSEN PHARMACEUTICA N.V., JOHNSON & JOHNSON,
                   JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS
                   LLC. (Johnson, Jeh) (Entered: 08/22/2018)
08/28/2018   88    Unopposed MOTION to Withdraw as Attorney re G. Derek Andreson by ALL
                   PLAINTIFFS (Attachments: # 1 Text of Proposed Order)(Sparacino, Ryan)
                   (Entered: 08/28/2018)
08/30/2018   89    Unopposed MOTION to Withdraw as Attorney re Nicholas O. Hunter by ALL
                   PLAINTIFFS (Attachments: # 1 Text of Proposed Order)(Hunter, Nicholas)
                   (Entered: 08/30/2018)
09/02/2018         MINUTE ORDER. Upon consideration of 88 and 89 Motions to Withdraw the
                   Appearances of G. Derek Anderson and Nicholas O. Hunter as Counsel for All
                   Plaintiffs, it is hereby ORDERED that the motions are GRANTED. The clerk
                   shall reflect the termination of attorneys G. Derek Andreson and Nicholas O.
                   Hunter on the docket. SO ORDERED. Signed by Judge Richard J. Leon on
                   9/2/18. (lcrjl3) (Entered: 09/02/2018)
09/12/2018   90    NOTICE OF SUPPLEMENTAL AUTHORITY by CILAG GMBH
                   INTERNATIONAL, ETHICON ENDO−SURGERY, LLC, ETHICON, INC.,
                   JANSSEN ORTHO LLC, JANSSEN PHARMACEUTICA N.V., JOHNSON
                   & JOHNSON, JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO
                   BIOLOGICS LLC (Attachments: # 1 Exhibit 1 −− Brill v Chevron Corp., # 2


                                                                                                   65
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 66 of 108



                   Exhibit 2 −− Gonzalez v Google Inc)(Johnson, Jeh) (Entered: 09/12/2018)
09/18/2018   91    RESPONSE re 90 NOTICE OF SUPPLEMENTAL AUTHORITY, filed by
                   ALL PLAINTIFFS. (Frederick, David) (Entered: 09/18/2018)
10/23/2018   92    NOTICE OF SUPPLEMENTAL AUTHORITY by ALL PLAINTIFFS
                   (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Frederick, David) (Entered:
                   10/23/2018)
10/26/2018   93    NOTICE of Voluntary Dismissal re Gary Huffman, Karen Huffman, Torie
                   Murphy, Estate of Jason Huffman . This has no effect on the claims asserted by
                   the other Plaintiffs. (Frederick, David) (Entered: 10/26/2018)
10/31/2018   94    RESPONSE re 92 NOTICE OF SUPPLEMENTAL AUTHORITY filed on
                   behalf of all defendants filed by CILAG GMBH INTERNATIONAL,
                   ETHICON ENDO−SURGERY, LLC, ETHICON, INC., JANSSEN ORTHO
                   LLC, JANSSEN PHARMACEUTICA N.V., JOHNSON & JOHNSON,
                   JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS
                   LLC. (Johnson, Jeh) (Entered: 10/31/2018)
12/04/2018   95    WITHDRAWN PURUANT TO ORDER FILED 12/21/18.....MOTION for
                   Leave to File . Plaintiffs' Time−Sensitive Motion for Leave to Add Additional
                   Plaintiffs by December 31, 2018 by ALL PLAINTIFFS (Attachments: # 1
                   Exhibit A, # 2 Text of Proposed Order)(Frederick, David) Modified on
                   12/21/2018 to reflect that the motion has been withdrawn. (jth) (Entered:
                   12/04/2018)
12/06/2018         MINUTE ORDER. A status conference is hereby set for 12/19/2018 at 03:00
                   PM in Courtroom 18 before Judge Richard J. Leon. Signed by Judge Richard J.
                   Leon on 12/6/18. (lcrjl3) (Entered: 12/06/2018)
12/18/2018   96    Joint MOTION Order Regarding Proposed Second Amended Complaint re 95
                   MOTION for Leave to File . Plaintiffs' Time−Sensitive Motion for Leave to
                   Add Additional Plaintiffs by December 31, 2018 Stipulation and Joint Motion
                   Regarding Plaintiffs' Proposed Second Amended Complaint, Joint MOTION to
                   Withdraw 95 MOTION for Leave to File . Plaintiffs' Time−Sensitive Motion
                   for Leave to Add Additional Plaintiffs by December 31, 2018 by PFIZER
                   ENTERPRISES SARL, PFIZER INC., PFIZER PHARMACEUTICALS LLC,
                   PHARMACIA & UPJOHN COMPANY LLC, WYETH
                   PHARMACEUTICALS INC. (Attachments: # 1 Text of Proposed
                   Order)(Manning, Christopher) (Entered: 12/18/2018)
12/19/2018         Minute Entry for proceedings held before Judge Richard J. Leon: Status
                   Conference held on 12/19/2018. The parties shall meet, confer and contact
                   chambers with proposed dates for another status conference to be held in early
                   February, 2019. (Court Reporter: William P. Zaremba) (jth) (Entered:
                   12/19/2018)
12/20/2018   97    NOTICE of Appearance by Matthew M. Duffy on behalf of ALL
                   PLAINTIFFS (Duffy, Matthew) (Entered: 12/20/2018)
12/21/2018   98    ORDER. Upon consideration of the parties 96 Joint Motion regarding
                   Plaintiffs' Proposed Second Amended Complaint, it is hereby ORDERED that
                   the 96 Motion is GRANTED. 1) Plaintiffs' pending "Time−Sensitive Motion
                   for Leave to Add Additional Plaintiffs by December 31, 2018" (Dkt. 95) is


                                                                                                    66
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 67 of 108



                   hereby withdrawn. 2) On or before December 31, 2018, Plaintiffs may file a
                   new Motion for Leave to Amend the Complaint to add new plaintiffs
                   accompanied by a concurrently filed proposed Second Amended Complaint
                   that includes the new plaintiffs' names and factual allegations following the
                   general form set forth in Dkt. 95−1. (SEE THE ORDER FOR COMPLETE
                   DETAILS). Signed by Judge Richard J. Leon on 12/20/2018. (jth) (Entered:
                   12/21/2018)
12/31/2018    99   NOTICE of Voluntary Dismissal re Lori Silveri . This has no effect on the
                   claims asserted by the other Plaintiffs. (Frederick, David) (Entered:
                   12/31/2018)
12/31/2018   100   MOTION for Leave to File A Second Amended Complaint by ALL
                   PLAINTIFFS (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Frederick, David)
                   (Entered: 12/31/2018)
01/10/2019   101   Joint MOTION for Extension of Time to File Response/Reply as to 100
                   MOTION for Leave to File A Second Amended Complaint and Stipulation
                   Regarding Scheduling of Status Conference by PFIZER ENTERPRISES
                   SARL, PFIZER INC., PFIZER PHARMACEUTICALS LLC, PHARMACIA
                   & UPJOHN COMPANY LLC, WYETH PHARMACEUTICALS INC.
                   (Attachments: # 1 Exhibit Proposed Order)(Manning, Christopher) (Entered:
                   01/10/2019)
01/16/2019         MINUTE ORDER. Upon consideration of the parties' joint 101 Motion
                   Regarding Extension of Time to Respond to Plaintiffs' Motion for Leave to File
                   a Second Amended Complaint and Scheduling of Status Conference, it is
                   hereby ORDERED that the motion is GRANTED, and defendants shall
                   respond to plaintiffs' 100 Motion for Leave to File a Second Amended
                   Complaint on or before January 25, 2019. It is further ORDERED that a status
                   conference is set for February 4, 2019, at 3:00 PM in Courtroom 18 before
                   Judge Richard J. Leon. SO ORDERED. Signed by Judge Richard J. Leon on
                   1/16/2019. (lcrjl2) (Entered: 01/16/2019)
01/25/2019   102   RESPONSE re 100 MOTION for Leave to File A Second Amended Complaint
                   filed by ASTRAZENECA PHARMACEUTICALS LP, ASTRAZENECA UK
                   LIMITED, CILAG GMBH INTERNATIONAL, ETHICON
                   ENDO−SURGERY, LLC, ETHICON, INC., F. HOFFMANN−LA ROCHE
                   LTD., GE HEALTHCARE USA HOLDING LLC, GE MEDICAL SYSTEMS
                   INFORMATION TECHNOLOGIES GMBH, GE MEDICAL SYSTEMS
                   INFORMATION TECHNOLOGIES, INC., GENENTECH, INC.,
                   HOFFMANN−LA ROCHE INC., JANSSEN ORTHO LLC, JANSSEN
                   PHARMACEUTICA N.V., JOHNSON & JOHNSON, JOHNSON &
                   JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS LLC, PFIZER
                   ENTERPRISES SARL, PFIZER INC., PFIZER PHARMACEUTICALS LLC,
                   PHARMACIA & UPJOHN COMPANY LLC, WYETH
                   PHARMACEUTICALS INC.. (MacBride, Neil) (Entered: 01/25/2019)
01/30/2019   103   TRANSCRIPT OF STATUS CONFERENCE PROCEEDINGS before Judge
                   Richard J. Leon held on December 19, 2018; Page Numbers: 1−30. Date of
                   Issuance: January 30, 2019. Court Reporter/Transcriber: William Zaremba;
                   Telephone number: (202) 354−3249. Transcripts may be ordered by submitting
                   the Transcript Order Form



                                                                                                    67
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 68 of 108



                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased fr om the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, PDF or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 2/20/2019. Redacted Transcript Deadline set for
                   3/2/2019. Release of Transcript Restriction set for 4/30/2019.(wz) (Entered:
                   01/30/2019)
01/30/2019   104   SEALED DOCUMENT filed by ALL PLAINTIFFS(This document is
                   SEALED and only available to authorized persons.)(Frederick, David)
                   (Entered: 01/30/2019)
01/31/2019   105   REPLY to opposition to motion re 100 MOTION for Leave to File A Second
                   Amended Complaint filed by ALL PLAINTIFFS. (Attachments: # 1 Text of
                   Proposed Order)(Frederick, David) (Entered: 01/31/2019)
02/04/2019         Minute Entry: Status Conference held on 2/4/2019 before Judge Richard J.
                   Leon: It is hereby ordered that plaintiffs' 100 Motion For Leave to File Second
                   Amended Complaint is GRANTED. Defendant's 63 64 70 and 72 Motions to
                   Dismiss are hereby DENIED without prejudice to refiling updated motions.
                   Updated motions are due by 4/4/19 and any responses are due 30 days
                   thereafter. Page limit on new motions filed shall remain the same as indicated
                   in the Court's previous order. (Court Reporter William Zaremba) (tb) Modified
                   on 2/6/2019 (jth). (Entered: 02/05/2019)
02/04/2019   106   SECOND AMENDED COMPLAINT against All Defendants with Jury
                   Demand filed by ALL PLAINTIFFS.(jf) (Entered: 02/08/2019)
02/06/2019         Set/Reset Deadlines: Updated Dispositive Motions due by 4/4/2019 any
                   responses thereto are due 30 days thereafter. (jth) (Entered: 02/06/2019)
02/11/2019         MINUTE ORDER. Upon consideration of defendants' 71 Sealed Motion for
                   Leave to File Document Under Seal, it is hereby ORDERED that the motion is
                   GRANTED. The Clerk is directed to maintain under seal defendants' Sealed
                   Motion for Leave to File Under Seal [Dkt. # 71] and to file under seal the
                   Notice attached to defendants' motion [Dkt. # 71−1]. SO ORDERED. Signed
                   by Judge Richard J. Leon on 2/11/2019. (lcrjl2) (Entered: 02/11/2019)
02/11/2019   107   SEALED DOCUMENT (Notice) filed by ASTRAZENECA
                   PHARMACEUTICALS LP, ASTRAZENECA UK LIMITED, CILAG GMBH
                   INTERNATIONAL, ETHICON ENDO−SURGERY, LLC, ETHICON, INC.,
                   F. HOFFMANN−LA ROCHE LTD., GE HEALTHCARE USA HOLDING
                   LLC, GE MEDICAL SYSTEMS INFORMATION TECHNOLOGIES GMBH,
                   GE MEDICAL SYSTEMS INFORMATION TECHNOLOGIES, INC.,
                   GENENTECH, INC., HOFFMANN−LA ROCHE INC., JANSSEN ORTHO


                                                                                                          68
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 69 of 108



                   LLC, JANSSEN PHARMACEUTICA N.V., JOHNSON & JOHNSON,
                   JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS
                   LLC, PFIZER ENTERPRISES SARL, PFIZER INC., PFIZER
                   PHARMACEUTICALS LLC, PHARMACIA & UPJOHN COMPANY LLC,
                   WYETH PHARMACEUTICALS INC.. (This document is SEALED and only
                   available to authorized persons.)(znmw) (Entered: 02/25/2019)
02/28/2019   108   ENTERED IN ERROR.....TRANSCRIPT OF STATUS CONFERENCE
                   PROCEEDINGS before Judge Richard J. Leon held on February 4, 2019; Page
                   Numbers: 1−20. Date of Issuance: February 28, 2019. Court
                   Reporter/Transcriber: William Zaremba; Telephone number: (202) 354−3249.
                   Transcripts may be ordered by submitting the Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, PDF or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 3/21/2019. Redacted Transcript Deadline set for
                   3/31/2019. Release of Transcript Restriction set for 5/29/2019.(wz) Modified
                   on 3/6/2019 (zjf). (Entered: 02/28/2019)
03/06/2019         NOTICE OF CORRECTED DOCKET ENTRY: Document No re 108
                   Transcript was entered in error and will be refiled with correct transcript
                   attached.(jf) (Entered: 03/06/2019)
03/06/2019   109   TRANSCRIPT OF STATUS CONFERENCE PROCEEDINGS before Judge
                   Richard J. Leon held on February 4, 2019; Page Numbers: 1−20. Date of
                   Issuance: March 6, 2019. Court Reporter/Transcriber: William Zaremba;
                   Telephone number: (202) 354−3249. Transcripts may be ordered by submitting
                   the Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from t he court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, PDF or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.



                                                                                                          69
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 70 of 108



                   Redaction Request due 3/27/2019. Redacted Transcript Deadline set for
                   4/6/2019. Release of Transcript Restriction set for 6/4/2019.(wz) (Entered:
                   03/06/2019)
04/04/2019   110   NOTICE of Appearance by Kannon K. Shanmugam on behalf of CILAG
                   GMBH INTERNATIONAL, ETHICON ENDO−SURGERY, LLC,
                   ETHICON, INC., JANSSEN ORTHO LLC, JANSSEN PHARMACEUTICA
                   N.V., JOHNSON & JOHNSON, JOHNSON & JOHNSON (MIDDLE EAST)
                   INC., ORTHO BIOLOGICS LLC (Shanmugam, Kannon) (Entered:
                   04/04/2019)
04/04/2019   111   MOTION to Dismiss by GENENTECH, INC., HOFFMANN−LA ROCHE
                   INC. (Attachments: # 1 Memorandum in Support, # 2 Exhibit Index, # 3
                   Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit
                   8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit
                   13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18
                   Exhibit 18, # 19 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22,
                   # 23 Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26 Exhibit 26, # 27 Exhibit
                   27, # 28 Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # 31 Exhibit 31, # 32
                   Exhibit 32, # 33 Exhibit 33, # 34 Exhibit 34, # 35 Exhibit 35, # 36 Exhibit 36,
                   # 37 Exhibit 37, # 38 Exhibit 38, # 39 Exhibit 39, # 40 Exhibit 40, # 41 Exhibit
                   41, # 42 Exhibit 42, # 43 Exhibit 43, # 44 Exhibit 44, # 45 Exhibit 45, # 46
                   Exhibit 46, # 47 Exhibit 47, # 48 Exhibit 48, # 49 Exhibit 49, # 50 Exhibit 50,
                   # 51 Exhibit 51, # 52 Exhibit 52, # 53 Exhibit 53, # 54 Exhibit 54, # 55 Exhibit
                   55, # 56 Exhibit 56, # 57 Exhibit 57, # 58 Exhibit 58, # 59 Exhibit 59, # 60
                   Exhibit 60, # 61 Exhibit 61, # 62 Exhibit 62, # 63 Exhibit 63, # 64 Exhibit 64,
                   # 65 Exhibit 65, # 66 Exhibit 66, # 67 Exhibit 67, # 68 Exhibit 68, # 69 Exhibit
                   69, # 70 Exhibit 70, # 71 Exhibit 71, # 72 Exhibit 72, # 73 Exhibit 73, # 74
                   Exhibit 74, # 75 Exhibit 75, # 76 Text of Proposed Order)(Carome, Patrick)
                   (Entered: 04/04/2019)
04/04/2019   112   MOTION to Dismiss the Second Amended Complaint by ASTRAZENECA
                   UK LIMITED, CILAG GMBH INTERNATIONAL, F. HOFFMANN−LA
                   ROCHE LTD., GE MEDICAL SYSTEMS INFORMATION
                   TECHNOLOGIES GMBH, JANSSEN PHARMACEUTICA N.V., PFIZER
                   ENTERPRISES SARL (Attachments: # 1 Memorandum in Support, # 2
                   Declaration of John F. Baughman, # 3 Declaration of David M. Zionts, # 4
                   Declaration of Christopher N. Manning, # 5 Declaration of Paul S. Mishkin, #
                   6 Text of Proposed Order)(MacBride, Neil) (Entered: 04/05/2019)
05/06/2019   113   RESPONSE re 112 MOTION to Dismiss the Second Amended Complaint filed
                   by ALL PLAINTIFFS. (Attachments: # 1 Text of Proposed Order)(Frederick,
                   David) (Entered: 05/06/2019)
05/06/2019   114   RESPONSE re 111 MOTION to Dismiss filed by ALL PLAINTIFFS.
                   (Attachments: # 1 Exhibit 1 (Index of Exhibits), # 2 Exhibit 2, # 3 Exhibit 3, #
                   4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Text
                   of Proposed Order)(Frederick, David) (Entered: 05/06/2019)
05/09/2019   115   Consent MOTION for Leave to File Reply Briefs by PFIZER ENTERPRISES
                   SARL, PFIZER INC., PFIZER PHARMACEUTICALS LLC, PHARMACIA
                   & UPJOHN COMPANY LLC, WYETH PHARMACEUTICALS INC.
                   (Attachments: # 1 Text of Proposed Order)(Manning, Christopher) (Entered:
                   05/09/2019)

                                                                                                        70
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 71 of 108



05/13/2019         MINUTE ORDER. Upon consideration of defendants' consent 115 Motion for
                   Leave to File Reply Briefing in Support of Defendants' Motions to Dismiss the
                   Second Amended Complaint, it is hereby ORDERED that the motion is
                   GRANTED. It is further ORDERED that defendants shall file reply briefs in
                   support of their 111 and 112 motions to dismiss the second amended complaint
                   on or before June 5, 2019; and it is further ORDERED that defendants' reply
                   briefs shall be limited to 12 pages in support of defendants' motion to dismiss
                   for lack of personal jurisdiction and 45 pages in support of defendants' motion
                   to dismiss asserting all other bases for dismissal. SO ORDERED. Signed by
                   Judge Richard J. Leon on 5/13/2019. (lcrjl2) (Entered: 05/13/2019)
06/05/2019   116   REPLY to opposition to motion re 112 , 111 MOTION to Dismiss the Second
                   Amended Complaint filed by ASTRAZENECA UK LIMITED, CILAG GMBH
                   INTERNATIONAL, F. HOFFMANN−LA ROCHE LTD., GE MEDICAL
                   SYSTEMS INFORMATION TECHNOLOGIES GMBH, JANSSEN
                   PHARMACEUTICA N.V., PFIZER ENTERPRISES SARL. (MacBride, Neil)
                   Modified for additional linkage on 6/6/2019 (ztd). (Entered: 06/05/2019)
06/05/2019   117   REPLY to opposition to motion re 111 MOTION to Dismiss filed by
                   GENENTECH, INC., HOFFMANN−LA ROCHE INC.. (Carome, Patrick)
                   (Entered: 06/05/2019)
06/20/2019   118   NOTICE Regarding Availability of Counsel for Argument on Defendants'
                   Motions to Dismiss the Second Amended Complaint by PFIZER
                   ENTERPRISES SARL, PFIZER INC., PFIZER PHARMACEUTICALS LLC,
                   PHARMACIA & UPJOHN COMPANY LLC, WYETH
                   PHARMACEUTICALS INC. (Manning, Christopher) (Entered: 06/20/2019)
08/30/2019   119   NOTICE OF WITHDRAWAL OF APPEARANCE as to GE HEALTHCARE
                   USA HOLDING LLC, GE MEDICAL SYSTEMS INFORMATION
                   TECHNOLOGIES GMBH, GE MEDICAL SYSTEMS INFORMATION
                   TECHNOLOGIES, INC.. Attorney Robert Adam DeRise terminated. (DeRise,
                   Robert) (Entered: 08/30/2019)
09/05/2019         MINUTE ORDER. It is hereby ORDERED that a motions hearing on
                   defendants' motions to dismiss the second amended complaint shall be held on
                   October 30, 2019, at 3:00 PM in Courtroom 18 before Judge Richard J. Leon.
                   SO ORDERED. Signed by Judge Richard J. Leon on 9/5/2019. (lcrjl2)
                   (Entered: 09/05/2019)
09/05/2019         Set/Reset Hearings: Motion Hearing set for 10/30/2019, at 3:00 PM in
                   Courtroom 18 before Judge Richard J. Leon. (tg) (Entered: 09/05/2019)
09/06/2019   120   Unopposed MOTION to Withdraw as Attorney re Carl J. Nichols by
                   GENENTECH, INC., HOFFMANN−LA ROCHE INC. (Attachments: # 1 Text
                   of Proposed Order)(Carome, Patrick) (Entered: 09/06/2019)
09/11/2019         MINUTE ORDER. Upon consideration of defendants' unopposed 120 Motion
                   to Withdraw the Appearance of Carl J. Nichols as Counsel for Defendants
                   Genentech, Inc. and Hoffman−La Roche Inc., it is hereby ORDERED that the
                   motion is GRANTED. SO ORDERED. Signed by Judge Richard J. Leon on
                   9/11/2019. (lcrjl2) (Entered: 09/11/2019)
10/10/2019   121   NOTICE OF SUPPLEMENTAL AUTHORITY by ASTRAZENECA
                   PHARMACEUTICALS LP, ASTRAZENECA UK LIMITED, CILAG GMBH


                                                                                                     71
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 72 of 108



                   INTERNATIONAL, ETHICON ENDO−SURGERY, LLC, ETHICON, INC.,
                   F. HOFFMANN−LA ROCHE LTD., GE HEALTHCARE USA HOLDING
                   LLC, GE MEDICAL SYSTEMS INFORMATION TECHNOLOGIES GMBH,
                   GE MEDICAL SYSTEMS INFORMATION TECHNOLOGIES, INC.,
                   GENENTECH, INC., HOFFMANN−LA ROCHE INC., JANSSEN ORTHO
                   LLC, JANSSEN PHARMACEUTICA N.V., JOHNSON & JOHNSON,
                   JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO BIOLOGICS
                   LLC, PFIZER ENTERPRISES SARL, PFIZER INC., PFIZER
                   PHARMACEUTICALS LLC, PHARMACIA & UPJOHN COMPANY LLC,
                   WYETH PHARMACEUTICALS INC. (Attachments: # 1 Exhibit, # 2 Exhibit,
                   # 3 Exhibit, # 4 Exhibit, # 5 Exhibit)(Bellinger, John) (Entered: 10/10/2019)
10/16/2019   122   RESPONSE re 121 NOTICE OF SUPPLEMENTAL AUTHORITY,, filed by
                   ALL PLAINTIFFS. (Frederick, David) (Entered: 10/16/2019)
10/30/2019         Minute Entry for Proceedings held before Judge Richard J. Leon: Motions
                   Hearing held on 10/30/2019 re: 111 MOTION to Dismiss; and 112 MOTION
                   to Dismiss the Second Amended Complaint. The 111 112 Motions were Heard
                   and Taken Under Advisement. (Court Reporter: William P. Zaremba) (jth)
                   Modified on 11/13/2019 to reflect that the hearing was held on 10/30/2019 not
                   10/31/2019. (jth). (Entered: 10/31/2019)
11/08/2019   123   TRANSCRIPT OF MOTION HEARING PROCEEDINGS before Judge
                   Richard J. Leon held on October 30, 2019; Page Numbers: 1−99. Date of
                   Issuance: November 8, 2019. Court Reporter/Transcriber: William Zaremba;
                   Telephone number: (202) 354−3249. Transcripts may be ordered by submitting
                   the Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, PDF or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 11/29/2019. Redacted Transcript Deadline set for
                   12/9/2019. Release of Transcript Restriction set for 2/6/2020.(wz) (Main
                   Document 123 replaced on 11/25/2019) (zjf). (Entered: 11/08/2019)
01/21/2020   124   THIRD AMENDED COMPLAINT FOR VIOLATION OF THE
                   ANTI−TERRORISM ACT AND STATE LAW (THIRD AMENDED
                   COMPLAINT) against All Defendants with Jury Demand filed by ALL
                   PLAINTIFFS.(Frederick, David) Modified event title on 1/27/2020 (znmw).
                   (Entered: 01/21/2020)
01/21/2020   125   Joint MOTION Regarding Plaintiffs' Third Amended Complaint re 124
                   Amended Complaint and Stipulation by ALL PLAINTIFFS (Attachments: # 1


                                                                                                          72
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 73 of 108



                   Exhibit A, # 2 Text of Proposed Order)(Branson, Joshua) (Entered:
                   01/21/2020)
01/30/2020   126   ORDER. Upon consideration of the parties' 125 Stipulation and Joint Motion
                   Regarding Plaintiffs' Third Amended Complaint ("TAC"), it is hereby
                   ORDERED that the 125 Motion is GRANTED. It is further ORDERED that
                   defendants shall file new motions to dismiss the Third Amended Complaint
                   ("TAC") within seven (7) days of the entry of this Order. On the same day the
                   new motion to dismiss is filed, the parties shall refile their prior briefing
                   directed to Defendants' motion to dismiss the Second Amended Complaint (the
                   "Existing Briefs") [Dkt. ## 111−114−9, 116−117]. That briefing, as well as the
                   October 30, 2019 oral argument, shall apply to the new motions to dismiss the
                   TAC without the need for renewed briefing or oral argument. The parties'
                   arguments set forth in their respective Existing Briefs and the October 30, 2019
                   oral argument shall apply to the new motions to dismiss as if they had been
                   directed to the TAC in the first instance, and all Plaintiffs asserting claims in
                   the proposed TAC shall be bound by the Court's ruling on the new motions to
                   dismiss. It is further ORDERED that Plaintiffs may file the information
                   required by Local Civil Rule 5.1(c) in the manner previously allowed by the
                   Court, i.e., under seal and within thirty (30) days of the entry of this Order. See
                   Dkt. 3. It is further ORDERED that nothing in this Order constitutes a waiver
                   or forfeiture of any right, defense, denial, or response, including, but not
                   limited to, those relating to the statutes of limitations, misjoinder of claims,
                   personal jurisdiction, or service of process, nor otherwise establishes or confers
                   personal jurisdiction with respect to, or service of process upon, the
                   Defendants. Should Defendants at a later date wish to assert grounds for
                   dismissing or severing the TAC's amended or newly−added claims or Plaintiffs
                   for reasons in addition to those asserted in Defendants' Existing Briefs, nothing
                   in this Order prevents them from doing so or prevents Plaintiffs from opposing
                   Defendants' attempt to do so. Signed by Judge Richard J. Leon on 1/28/2020.
                   (jth) (Entered: 01/30/2020)
02/05/2020   127   NOTICE of Appearance by Brian Gilmore on behalf of PFIZER
                   ENTERPRISES SARL, PFIZER INC., PFIZER PHARMACEUTICALS LLC,
                   PHARMACIA & UPJOHN COMPANY LLC, WYETH
                   PHARMACEUTICALS INC. (Gilmore, Brian) (Entered: 02/05/2020)
02/05/2020   128   MOTION to Dismiss the Third Amended Complaint by GE HEALTHCARE
                   USA HOLDING LLC, GE MEDICAL SYSTEMS INFORMATION
                   TECHNOLOGIES GMBH, GE MEDICAL SYSTEMS INFORMATION
                   TECHNOLOGIES, INC., ASTRAZENECA PHARMACEUTICALS LP,
                   JOHNSON & JOHNSON, ETHICON ENDO−SURGERY, LLC, ETHICON,
                   INC., JANSSEN ORTHO LLC, JOHNSON & JOHNSON (MIDDLE EAST)
                   INC., ORTHO BIOLOGICS LLC, PFIZER INC., PFIZER
                   PHARMACEUTICALS LLC, PHARMACIA & UPJOHN COMPANY LLC,
                   WYETH PHARMACEUTICALS INC., GENENTECH, INC.,
                   HOFFMANN−LA ROCHE INC. (Attachments: # 1 Memorandum in Support
                   Memorandum in Support, # 2 Exhibit Exhibit Index, # 3 Exhibit Exhibit 3, # 4
                   Exhibit Exhibit 4, # 5 Exhibit Exhibit 5, # 6 Exhibit Exhibit 6, # 7 Exhibit
                   Exhibit 7, # 8 Exhibit Exhibit 8, # 9 Exhibit Exhibit 9, # 10 Exhibit Exhibit 10,
                   # 11 Exhibit Exhibit 11, # 12 Exhibit Exhibit 12, # 13 Exhibit Exhibit 13, # 14
                   Exhibit Exhibit 14, # 15 Exhibit Exhibit 15, # 16 Exhibit Exhibit 16, # 17
                   Exhibit Exhibit 17, # 18 Exhibit Exhibit 18, # 19 Exhibit Exhibit 19, # 20

                                                                                                         73
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 74 of 108



                   Exhibit Exhibit 20, # 21 Exhibit Exhibit 21, # 22 Exhibit Exhibit 22, # 23
                   Exhibit Exhibit 23, # 24 Exhibit Exhibit 24, # 25 Exhibit Exhibit 25, # 26
                   Exhibit Exhibit 26, # 27 Exhibit Exhibit 27, # 28 Exhibit Exhibit 28, # 29
                   Exhibit Exhibit 29, # 30 Exhibit Exhibit 30, # 31 Exhibit Exhibit 31, # 32
                   Exhibit Exhibit 32, # 33 Exhibit Exhibit 33, # 34 Exhibit Exhibit 34, # 35
                   Exhibit Exhibit 35, # 36 Exhibit Exhibit 36, # 37 Exhibit Exhibit 37, # 38
                   Exhibit Exhibit 38, # 39 Exhibit Exhibit 39, # 40 Exhibit Exhibit 40, # 41
                   Exhibit Exhibit 41, # 42 Exhibit Exhibit 42, # 43 Exhibit Exhibit 43, # 44
                   Exhibit Exhibit 44, # 45 Exhibit Exhibit 45, # 46 Exhibit Exhibit 46, # 47
                   Exhibit Exhibit 47, # 48 Exhibit Exhibit 48, # 49 Exhibit Exhibit 49, # 50
                   Exhibit Exhibit 50, # 51 Exhibit Exhibit 51, # 52 Exhibit Exhibit 52, # 53
                   Exhibit Exhibit 53, # 54 Exhibit Exhibit 54, # 55 Exhibit Exhibit 55, # 56
                   Exhibit Exhibit 56, # 57 Exhibit Exhibit 57, # 58 Exhibit Exhibit 58, # 59
                   Exhibit Exhibit 59, # 60 Exhibit Exhibit 60, # 61 Exhibit Exhibit 61, # 62
                   Exhibit Exhibit 62, # 63 Exhibit Exhibit 63, # 64 Exhibit Exhibit 64, # 65
                   Exhibit Exhibit 65, # 66 Exhibit Exhibit 66, # 67 Exhibit Exhibit 67, # 68
                   Exhibit Exhibit 68, # 69 Exhibit Exhibit 69, # 70 Exhibit Exhibit 70, # 71
                   Exhibit Exhibit 71, # 72 Exhibit Exhibit 72, # 73 Exhibit Exhibit 73, # 74
                   Exhibit Exhibit 74, # 75 Exhibit Exhibit 75, # 76 Text of Proposed Order Text
                   of Proposed Order)(Bellinger, John) (Entered: 02/05/2020)
02/05/2020   129   REPLY to opposition to motion re 128 MOTION to Dismiss the Third
                   Amended Complaint filed by GE HEALTHCARE USA HOLDING LLC, GE
                   MEDICAL SYSTEMS INFORMATION TECHNOLOGIES GMBH, GE
                   MEDICAL SYSTEMS INFORMATION TECHNOLOGIES, INC.. (Bellinger,
                   John) (Entered: 02/05/2020)
02/05/2020   130   MOTION to Dismiss the Third Amended Complaint by ASTRAZENECA UK
                   LIMITED, GE HEALTHCARE USA HOLDING LLC, GE MEDICAL
                   SYSTEMS INFORMATION TECHNOLOGIES GMBH, CILAG GMBH
                   INTERNATIONAL, JANSSEN PHARMACEUTICA N.V., PFIZER
                   ENTERPRISES SARL, F. HOFFMANN−LA ROCHE LTD. (Attachments: # 1
                   Memorandum in Support Memorandum in Support, # 2 Declaration
                   Declaration of John F. Baughman, # 3 Declaration Declaration of David M.
                   Zionts, # 4 Declaration Declaration of Christopher N. Manning, # 5
                   Declaration Declaration of Paul S. Mishkin, # 6 Text of Proposed Order Text
                   of Proposed Order)(Bellinger, John) (Entered: 02/05/2020)
02/05/2020   131   REPLY to opposition to motion re 128 MOTION to Dismiss the Third
                   Amended Complaint, 130 MOTION to Dismiss the Third Amended Complaint
                   filed by GE HEALTHCARE USA HOLDING LLC, GE MEDICAL
                   SYSTEMS INFORMATION TECHNOLOGIES GMBH, GE MEDICAL
                   SYSTEMS INFORMATION TECHNOLOGIES, INC.. (Bellinger, John)
                   (Entered: 02/05/2020)
02/05/2020   132   RESPONSE re 128 MOTION to Dismiss the Third Amended Complaint filed
                   by ALL PLAINTIFFS. (Attachments: # 1 Exhibit 1 (Index of Exhibits), # 2
                   Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit
                   7, # 8 Exhibit 8, # 9 Text of Proposed Order)(Frederick, David) (Entered:
                   02/05/2020)
02/05/2020   133   RESPONSE re 130 MOTION to Dismiss the Third Amended Complaint filed
                   by ALL PLAINTIFFS. (Attachments: # 1 Text of Proposed Order)(Frederick,


                                                                                                        74
   Case 1:17-cv-02136-RJL Document 141 Filed 08/16/20 Page 75 of 108



                   David) (Entered: 02/05/2020)
02/07/2020         NOTICE OF ERROR re 128 Motion to Dismiss; emailed to
                   john.bellinger@apks.com, cc'd 53 associated attorneys −− The PDF file you
                   docketed contained errors: 1. FYI− Counsel is reminded to select all filing
                   parties (zjf, ) (Entered: 02/07/2020)
02/07/2020         NOTICE OF ERROR re 130 Motion to Dismiss; emailed to
                   john.bellinger@apks.com, cc'd 53 associated attorneys −− The PDF file you
                   docketed contained errors: 1. FYI− Counsel is reminded to select all filing
                   parties (zjf, ) (Entered: 02/07/2020)
02/12/2020   134   NOTICE of Appearance by Melissa B. Collins on behalf of PFIZER
                   ENTERPRISES SARL, PFIZER INC., PFIZER PHARMACEUTICALS LLC,
                   PHARMACIA & UPJOHN COMPANY LLC, WYETH
                   PHARMACEUTICALS INC. (Collins, Melissa) (Entered: 02/12/2020)
02/24/2020         MINUTE ORDER. In light of 125 Stipulation and Joint Motion Regarding
                   Plaintiffs' Third Amended Complaint, as well as 128 , 130 Defendants' Motions
                   to Dismiss the Third Amended Complaint, it is hereby ORDERED that 111 ,
                   112 Defendants' Motions to Dismiss are DENIED as MOOT. SO ORDERED.
                   Signed by Judge Richard J. Leon on 2/24/2020. (lcrjl1) (Entered: 02/24/2020)
03/16/2020   135   SEALED DOCUMENT filed by ALL PLAINTIFFS(This document is
                   SEALED and only available to authorized persons.)(Frederick, David)
                   (Entered: 03/16/2020)
04/20/2020   136   NOTICE of Change of Address by Robert Reeves Anderson (Anderson,
                   Robert) (Entered: 04/20/2020)
04/23/2020   137   NOTICE OF WITHDRAWAL OF APPEARANCE as to CILAG GMBH
                   INTERNATIONAL, ETHICON ENDO−SURGERY, LLC, ETHICON, INC.,
                   JANSSEN ORTHO LLC, JANSSEN PHARMACEUTICA N.V., JOHNSON
                   & JOHNSON, JOHNSON & JOHNSON (MIDDLE EAST) INC., ORTHO
                   BIOLOGICS LLC. Attorney John F. Baughman terminated. (Johnson, Jeh)
                   (Entered: 04/23/2020)
07/17/2020   138   MEMORANDUM OPINION. Signed by Judge Richard J. Leon on 7/17/2020.
                   (lcrjl1) (Entered: 07/17/2020)
07/17/2020   139   ORDER. For the reasons set forth in the accompanying Memorandum Opinion,
                   it is hereby ORDERED that 128 130 defendants' motions to dismiss are
                   GRANTED. SO ORDERED. Signed by Judge Richard J. Leon on 7/17/2020.
                   (lcrjl1) (Entered: 07/17/2020)
08/14/2020   140   NOTICE OF APPEAL TO DC CIRCUIT COURT as to 139 Order on Motion
                   to Dismiss, 138 Memorandum & Opinion by ALL PLAINTIFFS. Filing fee $
                   505, receipt number ADCDC−7465567. Fee Status: Fee Paid. Parties have
                   been notified. (Frederick, David) (Entered: 08/14/2020)




                                                                                                   75
       Case
        Case1:17-cv-02136-RJL
              1:17-cv-02136-RJLDocument
                                Document141
                                          140Filed
                                               Filed
                                                   08/16/20
                                                     08/14/20Page
                                                              Page761of
                                                                      of108
                                                                         3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 JOSHUA ATCHLEY, et al.,

                        Plaintiffs,
                                                           Case No. 17-cv-02136-RJL
                 v.

 ASTRAZENECA UK LIMITED, et al.,

                        Defendants.



                             PLAINTIFFS’ NOTICE OF APPEAL

       NOTICE is hereby given that all Plaintiffs in the above-captioned case – Joshua Atchley,

et al. – hereby appeal to the United States Court of Appeals for the District of Columbia Circuit

from the final, appealable Order entered in this case on July 17, 2020, see Order (July 17, 2020),

ECF No. 139, and the accompanying Memorandum Opinion, see Mem. Op. (July 17, 2020),

ECF No. 138, granting Defendants’ motion to dismiss and foreign Defendants’ motion to dismiss

for lack of personal jurisdiction.




                                                                                                     76
     Case
      Case1:17-cv-02136-RJL
            1:17-cv-02136-RJLDocument
                              Document141
                                        140Filed
                                             Filed
                                                 08/16/20
                                                   08/14/20Page
                                                            Page772of
                                                                    of108
                                                                       3




Dated: August 14, 2020                          Respectfully submitted,

                                                  /s/ David C. Frederick
Ryan R. Sparacino (D.C. Bar No. 493700)         David C. Frederick (D.C. Bar No. 431864)
Sparacino PLLC                                  Joshua D. Branson (D.C. Bar No. 981623)
1920 L Street, N.W., Suite 535                  Andrew E. Goldsmith (D.C. Bar No. 1007074)
Washington, D.C. 20036                          Thomas G. Schultz (D.C. Bar No. 1028017)
Tel: (202) 629-3530                             Matthew M. Duffy (D.C. Bar. No. 1031257)
ryan.sparacino@sparacinopllc.com                Kellogg, Hansen, Todd,
                                                  Figel & Frederick, P.L.L.C.
                                                1615 M Street, N.W., Suite 400
                                                Washington, D.C. 20036
                                                Tel: (202) 326-7900
                                                Fax: (202) 326-7999
                                                dfrederick@kellogghansen.com
                                                jbranson@kellogghansen.com
                                                agoldsmith@kellogghansen.com
                                                tschultz@kellogghansen.com
                                                mduffy@kellogghansen.com

                                  Counsel for Plaintiffs




                                            2

                                                                                             77
       Case
        Case1:17-cv-02136-RJL
              1:17-cv-02136-RJLDocument
                                Document141
                                          140Filed
                                               Filed
                                                   08/16/20
                                                     08/14/20Page
                                                              Page783of
                                                                      of108
                                                                         3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on this 14th day of August 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will then send a notification of

such filing (NEF) to all counsel of record.



                                                     /s/ David C. Frederick
                                                     David C. Frederick




                                                                                                      78
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page79
                                                            1 of 29
                                                                 108




                                                                       79
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page80
                                                            2 of 29
                                                                 108




                                                                       80
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page81
                                                            3 of 29
                                                                 108




                                                                       81
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page82
                                                            4 of 29
                                                                 108




                                                                       82
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page83
                                                            5 of 29
                                                                 108




                                                                       83
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page84
                                                            6 of 29
                                                                 108




                                                                       84
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page85
                                                            7 of 29
                                                                 108




                                                                       85
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page86
                                                            8 of 29
                                                                 108




                                                                       86
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page87
                                                            9 of 29
                                                                 108




                                                                       87
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page88
                                                        10of
                                                           of108
                                                              29




                                                                   88
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page89
                                                        11of
                                                           of108
                                                              29




                                                                   89
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page90
                                                        12of
                                                           of108
                                                              29




                                                                   90
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page91
                                                        13of
                                                           of108
                                                              29




                                                                   91
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page92
                                                        14of
                                                           of108
                                                              29




                                                                   92
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page93
                                                        15of
                                                           of108
                                                              29




                                                                   93
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page94
                                                        16of
                                                           of108
                                                              29




                                                                   94
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page95
                                                        17of
                                                           of108
                                                              29




                                                                   95
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page96
                                                        18of
                                                           of108
                                                              29




                                                                   96
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page97
                                                        19of
                                                           of108
                                                              29




                                                                   97
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page98
                                                        20of
                                                           of108
                                                              29




                                                                   98
Case
Case1:17-cv-02136-RJL
     1:17-cv-02136-RJL Document
                       Document141
                                138 Filed
                                    Filed08/16/20
                                          07/17/20 Page
                                                   Page99
                                                        21of
                                                           of108
                                                              29




                                                                   99
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page100
                                                            22 of 29
                                                                  108




                                                                        100
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page101
                                                            23 of 29
                                                                  108




                                                                        101
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page102
                                                            24 of 29
                                                                  108




                                                                        102
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page103
                                                            25 of 29
                                                                  108




                                                                        103
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page104
                                                            26 of 29
                                                                  108




                                                                        104
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page105
                                                            27 of 29
                                                                  108




                                                                        105
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page106
                                                            28 of 29
                                                                  108




                                                                        106
Case
 Case1:17-cv-02136-RJL
      1:17-cv-02136-RJL Document
                         Document141
                                  138 Filed
                                       Filed08/16/20
                                             07/17/20 Page
                                                       Page107
                                                            29 of 29
                                                                  108




                                                                        107
Case
  Case
     1:17-cv-02136-RJL
        1:17-cv-02136-RJLDocument
                           Document
                                  141
                                    139Filed
                                          Filed
                                             08/16/20
                                                07/17/20Page
                                                          Page
                                                             108
                                                               1 of 1
                                                                    108




                                                                          108
